PERMIS DE CAP-BON

CONVENTION

CAHIER DES CHARGES

ET

l'Entreprise Tunisienne d'Activités Pétrolières

ET

SPFRINGFIELD OVERSEAS, INC.

CONVENTION PORTANT AUTORISATION DE
RECHERCHE ET D'EXPLOITATION DE SUBSTANCES
MINERALES DU SECOND GROUPE

ENTRE LES SOUSSIGNES :

L'Etat Tunisien (ci-après dénommé l'Autorité Concédante), représenté

par Monsieur, Rachid SFAR, Ministre de l'Economie Nationale.
d'une part

ET

L'Entreprise Tunisienne d'Activités Pétroliëres (ci-après dénommée "ETAP"),
établissement public à caractère industriel et commercial, dont le siège

. est à Tunis, 11, avenue Khéreddine Pacha, représentée par son Président
Directeur Général, Monsieur Habib LAZREG dûment mandaté pour signer cette

Convention.
ET

SPRINGFIELD OVERSEAS, INC. (ci-après dénommée "LA SOCIETE"), Société
établie et régie selon les lois de l'Etat duDELAWARE, dont le siège
social est au 150 East, 58 th Street New York 10155 (USA), élisant domi-
cile à Tunis chez Monsieur Ali BABOU au 23, rue d'Irak, représentée aux
préséntes par Monsieur J.R DEMERS, spécialement mandaté à cet effet par

une résolution du Conseil d'Administration en datedu 6 septembre 1984.
d'autre part

ETAP et LA SOCIETE sont désignées ci-après conjointement ‘Le Titulaire"

et individuellement "Le Co-Titulaire". SAT
: 2 ,

cl

IL EST PRÉALABLEMENT EXPOSE CE QUI SUIT :

Nonobstant les dispositions de l'article 26 du décret du ler janvier 1953,
ETAP et LA SOCIETE ont déposé conjointement en date du 20 septembre 1984
une demande de Permis de recherche et d'exploitation de substances minérales
du second groupe, telles que définies à l'article deux du décret du ler
janvier 1953 sur les Mines. Le Permis demandé dit "PERMIS CAP BON" comporte

480 périmètres élémentaires (de 4 km? chacun) d'un seul tenant.

ETAP et LA SOCIETE, toutes deux satisfaisant aux conditions et obligations
définies dans l'article premier du décret du 13 décembre 1948, ont demandé
à être admises au bénéfice des dispositions spéciales prévues dans ledit

décret, sous réserve des résultats de l'enquête publique qui sera ordonnée,

à cet effet, par arrêté du Ministre de l'Economie Nationale.

ETAP et LA SOCIETE ont fixé leurs pourcentages de participation dans le

Permis comme suit :

ETAP .i 55%
LA SOCIETE : 45 Z

Elles ont décidé de conduire en commun les opérations de recherche de subs-
tances minérales du second groupe dans le Permis ainsi que les opérations

d'exploitation des gisemehts qui en seraient issues.

Elles ont conclu un Contrat d'Association en vue de définir -les conditions

et modalités de leur association ainsi que les droits et obligations

qui résulteront pour chacune d'elles de la Convention et du Cahier des Charges
qui seront conclus entre l'Etat Tunisien d'une part, et ETAP et LA SOCIETE
d'autre part, à l'occasion de l'attribution du Permis objet de leur demande

commune,

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

ARTICLE PREMIER

Le Permis de recherche, tel que délimité à l'article 2 du Cahier des Charges
annexé à la présente Convention (annexe A), sera attribué à ETAP et à
LA SOCIETE conjointement et dans l'indivision par un arrêté du Ministre de

l'Economie Nationale qui sera publié au Journal Officiel de la Republique

Tunisienne. eZ Ï

11 est entendu que les intérêts indivis dans ledit Pemis sont les suivants

ETAP : 55 4
LA SOCIETE : 45 7

ETAP et LA SOCIETE seront toutes deux admises au bénéfice des dispositions

spéciales prévues par le décret du 13 décembre 1948, sous réserve du :

résultat de l'enquête publique ordonnée à cet effet, conformément aux dis-

positions des articles & et 5 dudit décret.

ARTICLE 2

Les travaux d'exploration, de développement et d'exploitation des substan-

ces minérales du second groupe, effectués par le Titulaire dans les zones

couvertes par le Permis de recherche visé ci-dessus, sont assujettis aux
dispositions de la présente Convention et à l'ensemble des textes qui lui

sont annexés et qui en font partie intégrante.

ANNEXE A : Cahier des Charges

ANNEXE B d Procédure concernant le contrôle des changes
ANNEXE € i Définition et carte du Permis
ARTICLE 3 :

Chaque Co-Titulaire s'engage par la présente à payer à l'Etat Tunisien :
1 - Une "redevance proportionnelle" (ci-après désignée ‘'redevance") égale
au taux de quinze pour cent (15 %), de la valeur ou des quantités des
hydrocarbures bruts, liquides ou gazeux provenant des opérations réali-

sées dans le cadre de la présente Convention et vendus ou enlevés par

lui ou pour son compte.

Le décompte et le versement de cette redevance proportionnelle, soit

en nature, soit en espèces, seront effectués suivant les modalités

précisées au Titre ITI (article 23 à 29) du Cahier des Charges.
Les versements ainsi effectués par chaque co-Titulaire en application
du présent paragraphe 1 seront considérés comme dépenses déductibles
pour le calcul de ses bénéfices nets soumis à l'impôt visé au paragra”

phe 3 ci-dessous.
Les droits, taxes et tarifs suivants :

a) les paiements à l'Etat, aux collectivités, offices ou établissements
publics ou privés, et aux concessionnaires de services publics en
rémunération de l'utilisation directe ou indirecte par le Titulaire
des voieries et réseaux divers ou des services publics. (tels que
services des eaux, 8a7, électricité, P.T.T., etc...) conformément

aux conditions d'utilisation définies au Cahier des Charges ;

pb) la taxe de formalités douanières ;

c) les taxes Sur les transports et sur la circulation des véhicules ;

à) les droits d'enregistrement. Toutefois, le droit proportionnel qui
serait applicable aux contrats relatifs à des opérations mobilières

y compris les contrats de ventes commerciales ne sera pas dû ;

e) le droit. de timbre ;
f) la taxe unique sur les assurances 3
g) la taxe suT la valeur locative de locaux à usage de bureau et/ou

d'habitation ; -

h) la taxe de formation professionnelle H

ji) les taxes payées par les fournisseurs de matériaux ou de produits
fournis au Titulaire, et qui sont normalement comprises ‘dans le
prix d'achat. Il est entendu toutefois que le Titulaire est exonéré

de la. taxe de prestation des services ;

j) le droit fixe sur le permis de recherche et les concessions.

Les paiements effectués par chaque Co-Titulaire en application du pré-
sent paragraphe 2 seront traités comme des frais d'exploitation et

seront déductibles pour le caleul de ses bénéfices nets soumis à l'impôt

visé au paragraphe 3 ci-dessous. SAT

.../...
|

Les majorations des droits, taxes et tarifs quelconques énumérés au
présent paragraphe 2 ne seront applicables au Titulaire que si elles

sont communément applicables à toutes les catégories d'entreprises en

Tunisie.

Il est précisé que la redevance mentionnée au paragraphe Let les
droits, taxes et tarifs visés au paragraphe 2 du présent article seront

tous dûs, même en l'absence de bénéfice.

3 - Le taux de l'impôt sur le revenu Sera égal à soixante cinq pour cent

(65 2) basé sur ses bénéfices nets quelque soit la production totale

annuelle du permis .

4 - En contrepartie de ces versements prescrits au présent article 3,
1'ETAT TUNISIEN exonëère chaque Co-Titulaire de tous impôts, taxes,
droits et tarifs directs ou indirects, quelle qu'en soit la nature,
déjà institués ou qui seront institués par l'Etat Tunisien et/ou
tous autres organismes ou collectivités publiques, à l'exception de

ceux énumérés ci-dessus.

Tout montant payé par chaque Co-Titulaire ou pour son compte au titre
de la taxe de formalités douanières frappant l'exportation des subs-
tances minérales du second groupe produites par ou pour ce Co-Titulaire,
sera considéré comme un acompte sur le paiement de l'impôt visé au
paragraphe 3 du présent article 3 et ‘dû par ledit Co-Titulaîre au titre
de l'exercice au cours duquel ledit montant a été payé ou, à défaut,

au titre des exercices ultérieurs.

Aucun impôt ou taxe ne sera dû par les actionnaires des Co-Titulaires
sur les dividendes qu'ils recevront à l'occasion des activités des

Co-Titulaires en vertu de la présente Convention pour un quelconque

exercice fiscal.

De même aucun paiement au titre desdits impôts ou taxes sur les divi-

dendes ne sera dû par les Co-Titulaires. S CA

F

ARTICLE 4 :

U

1 - Les bénéfices nets seront calculés de la même manière que Pour l'impôt

proportionnel de Patente, conformément aux règles fixées par le Code

de la Patente à la date de s

réserve des dispositions de

ignature de ‘a présente Convention, Sous

ladite Convention, en particulier :

- l'amortissement des immobilisations corporelles et des dépenses trai-

tées comme des immobilisations en vertu du paragraphe 4 ci-dessous

peut être différé, autant

que besoin est, de façon à permettre leur

imputation sur les exercices bénéficiaires jusqu'à extinction com-

plète ;

_ tout solde non amorti de la valeur desdites immobilisations perdues

ou abandonnées pourra Être traité comme frais déductibles au titre

de l'exercice au Cours duquel la perte ou l'abandon a eu lieu ;

- pour chaque exercice bénéficiaire, l'imputation des charges et amor

tissements sera effectuée

dans l'ordre suivant :

a) report des déficits antérieurs,

b) amortissements différés,

c) autres amortissements.

2 - Les prix de vente retenus pour la détermination de l'impôt sur le

revenu visé à l'article 3 ci-dessus, seront les prix de vente réalisés

dans les conditions stipulées à l'article 11 ci-dessous et à l'article

82 du Cahier des Charges, sauf en ce qui concerne les ventes visées à

l'article 80 du Cahier des charges pour lesquelles on retiendra le

prix défini audit article 80.

3 - Pour la liquidation et le paiement de l'impôt sur le revenu visé à

j'article 3 ci-dessus, chaque Co-Titulaire déciarera ses résultats

et produira ses comptes de

résultats et ses bilans à l'appui de ses

‘déclarations au plus tard le 31 mai suivant la clôture de l'exercice

considéré (l'exercice correspondra à l'année du calenärier grégorien).

LÆ NT

su.
Chaque Co-Titulaire rêglera au plus tard le 30 juin suivant la clôture

de l'exercice considéré le montant correspondant à l'impôt sur le

revenu.

4 - Les catégories suivantes de dépenses, effectuées en Tunisie où

ailleurs, en exécution de la présente Convention à savoir :

- les dépenses de prospection et de recherche,
_ les frais de forage non compensés,
- les coûts d'abandon d'un forage,
- les coûts des forages des puits non productifs de pétrole ou de gaz
en quantités commercialisables,
- les frais de premier établissement relatifs à l'organisation et à
La mise en marche des opérations pétrolières autorisées par la présente

Convention.

pourront être traitées au choix du contribuable intéressé, après avoir
décidé annuellement pour Îles dépenses de ces catégories faites au cours
de l'exercice fiscal en cause, soit comme des frais déductibles au
titre de l'exercice fiscal dans lequel ils auront été encourus, “soit
comme des dépenses d'immobilisations à amortir ä un Taux à déterminer
annuellement par l'intéressé à la date à laquelle il fixe son choix.
Ledit taux ne dépassera pas vinet pour cent (20 Z) pour les dépenses
.de prospection et de recherche encourues avant une découverte, ni dix
pour cent (10 Z) pour les dépenses encourues après ladite découverte.

5 — Pour les dépenses effectuées en Tunisie ou ailleurs, en exécution de.
la présente Convention, et relatives aux forages productifs de dévelop-
pement et aux équipements et instaliations d' exploitation des gisements,
de production et de stockage, ée transport et de chargement des hydro-
carbures, le taux d" amortissement retenu Sera déterminé. annuellement
pour l'exercice fiscal en cause par le contribuable intéressé sans
que ledit taux puisse dépasser vingt pour cent (20 %), en ce qui con-
cerne les équipements et installations utilisés ou situés en mer.

Pour les installations à terre, les taux seront ceux généralement

pratiqués dans l'industrie pétrolière internationale. SZ Pa

7

1...
. Les déductions au titre de l'amortissement seront autorisées jusqu'à

amortissement complet desdites dépenses.

6 - Les expressions ci-après sont définies comme suit :
a) "les dépenses de prospection et de recherche" comprendront :

les dépenses pour les travaux d'ordre géologique, géophysique et
assimilés ;

— les dépenses des forages d'exploration et d'appréciation, y compris
le premier forage de découverte dans chaque gisement de pétrole ou
de gaz, aïnsi que tous les puits non productifs ou secs (à l'exclu-
sion toutefois de toute dépense de développement, d'exploitation

ou de production) ;

les dépenses d'administration générale et autres frais généraux
assimilés, qui ne peuvent être directement affectés aux activités
de recherche ou aux activités d'exploitation et qui, aux fins
d'amortissement et de déduction, feront l'objet d'une répartition
entre les dépenses de recherche et les dépenses d'exploitation,
suivant la proportion existant entre les dépenses ditectes de

: recherche et les dépenses directes d'exploitation,

b) "les frais de forage non-compensés". désignent tous les frais de
carburant, de matériaux et de matériel de réparation, d'entretien,
de transport, de main-d'oeuvre et de rémunération de personnel de
toutes catégories, ainsi que les frais assimilés nécessaires pour
l'implantation, les travaux de forage, les essais, l'entretien et
l'approfondissement des puits, et les travaux préparatoires pour
ces opérations, ainsi que tous les frais afférents auxdites opéra-
tions. :

7 - Pour la détermination des bénéfices nets soumis à l'impôt visé au

paragraphe 3 de l'article 3 ci-dessus, les activités assujetties à

la présente Convention seront traitées par chaque Co-Titulaire sépa-

NPA, 2
24

rément de ses autres activités en Tunisie,

el.

À cette fin, chaque Co-Titulaire tiendra en Tunisie une comptabilité

en dinars où seront enregistrés tous les frais, dépenses et charges
encourus par lui au titre des activités assujetties à la présente
Convention, y compris les ajustements nécessaires pour corriger les
pertes ou gains qui résulteraient, sans ces ajustements, d'une ou
piusieurs modifications intervenant dans Îles taux de change entre

le dinar et la monnaie nationale du Co-Titulaire en cause dans laquelle
lesdits frais, dépenses et charges ont été encourus par ledit
Co-Titulaire (étant entendu que ces ajustements ne seront pas eux-mêmes
considérés comme un bénéfice ou une perte aux fins de l'impôt sur le

revenu sus-visé).
ARTICLE 5 :

Avant le mois de décembre de chaque année, le Titulaire notifiera à
l'Autorité Concédante ses programmes prévisionnels de travaux d'exploration
et d'exploitation pour l'année suivante, accompagnés des prévisions de
dépenses. Le Titulaire avisera aussi l'Autorité Concédante des révisions
apportées à ces programmes dès ques lesdites révisions auront été décidées
par le Titulaire.

Le Titulaire convient que le choix de ses entrepreneurs et fournisseurs
sera effectué par appel à la concurrence et d'une manière compatible avec
l'usage dans l'industrie pétrolière internationale. À certe.fin, tous les
contrats ou marchés (autres que ceux du personnel et ceux occasionnés par
un cas de force majeure), dont la valeur dépasse l'équivalent de cent
mille dollars US (100,000) seront passés à la suite d'appels d'offres ou
de larges consultations, dans le but d'obtenir les conditions les plus
avantageuses pour le Titulaire, les entreprises consultées étant toutes
placées sur un pied d'égalité. Toutefois, le Titulaire sera dispensé de
procéder ainsi dans les cas où il fournira en temps utile à l'Autorité

Concédante les raisons justificatives d'une telle dispense. W72T
Æÿ

ARTICLE 6 :

Le Titulaire conduira toutes les opérations avec diligence, en bon “pèré
de famille" et selon les règles de l'Art appliquées dans l'industrie
pétrolière internationale, de manière à réaliser une récupération ultime
optimum des ressources naturelles couvertes par son Permis et ses conces-
sions. Les droits et obligations du Titulaire en ce qui concerne les
obligations de travaux minima, la protection contre les déblais, les pra-
tiques de conservation de gisement, les renouvellements, l'abandon, la

renonciation seront tels qu'il est précisé dans le Cahier des Charges.

ARTICLE 7 : s

En contrepartie des obligations énoncées ci-dessus, L'ETAT TUNISIEN s'engage
par les présentes :

1 - À accorder au Titulaire les renouvellements de son Permis dans les

conditions prévues aux articles 3 à 9 inclus et à l'article 21 du

cahier des charges ;

2 - À attribuer au Titulaire des concessions minières dans les :conditions

fixées par les décrets du ler janvier 1953 et du 13 décembre 1948 et

par le Cahier des Charges.

Les concessions seront accordées pour une durée de trente (30) années,
à compter de la date de publication au Journal Officiel de la République
Tunisienne des arrêtés qui les octroient aux conditions précisées dans

le Cahier des Charges,

3 - a) A ne pas placer, directement ou indirectement sous un régime exor-
bitant du droit commun, le Titulaire et/ou les entreprises sous-
traitantes utilisées par le Titulaire en vue de la réalisation des

activités envisagées par la présente Convention H
#

i
|

b) A ne pas augmenter Jes droits d'enregistrement ou droits fixes
auxquels sont assujettis les titres miniers concernant les subs-

tances minérales du second groupe, tels qu'ils sont fixés au moment

de la signature de la présente par le décret du ler janvier 1953
sur les Mines et les textes modificatifs subséquents, si ce n'est
pour les réviser proportionnellement aux variations générales des

prix en Tunisie.

4 - À exonérer le Titulaire et tout entrepreneur que‘le Titulaire pourra

utiliser soit directement par contrat, soit indirectement par sous-
contrat :

a) de la taxe sur les prestations de services qui serait dûe à l'occa-

sion des opérations réalisées avec le Titulaire ;.

b) de toutes taxes portuaires et autres droits ayant trait aux mouve-
ments et stationnements des bateaux et aux aéronefs utilisés à des
fins de recherche, d'exploitation et d' exportation, dans les zones
maritimes couvertes par le Permis, ainsi que pour le transport, al-

. ler-retour aux lieux desdités opérations, à l'exception des taxes
et droits frappant les navires chargeant dans un port commercial
tunisien des hydrocarbures produits par le Titulaire!

5 - a) A'autoriser le Titulaire et tout entrepreneur qu'il pourra utiliser,
soit directement par contrat, soit indirectement par sous-contrat,
à importer en franchise de droits de douane et de tous impôts ou
taxes prélevés à l'occasion de l'importation de marchandises, y

- Compris toutes taxes sur le chiffre d'affaires (à la seule excep-
tion de la taxe de formalités douanières, T.F.D.) tous appareils
(notamment appareils de forage), outillage, équipement et matériaux
destinés à être utilisés effectivement sur les chantiers pour les
opérations de prospection, recherche, exploitation et exportation
et pour le transport aller-retour aux chantiers des opérations .du
Titulaire, sans licence d'importation, qu'ils soient en admission
temporaire où aux fins de consommation et d'utilisation. Il est
entendu, toutefois, que cette exonération ne s'appliquera pas aux
biens ou marchandises de la nature de ceux décrits dans le présent

S—

paragraphe et qu'il sera possible de se procurer en Tunisie, de

type adéquat et de qualité comparable, à un prix comparable aux

prix de revient à l'importation desdits biens ou marchandises s'ils
étaient importés.

Si le Titulaire, son entrepreneur ou son sous-traitant a l'intention
de céder ou de transférer des marchandises importées en franchise

de droits et taxes, comme mentionné ci-dessus dars le Présent sous-
Paragraphe a), il devra le déclarer à l'administration des douanes
avant là réalisation de ladite cession ou dudit transfert, et à
moins que la cession ou le transfert ne soit fait à une autre
Société ou Entreprise jouissant de la même exonération, lesdits

droits et taxes seront payés sur la base de la valeur de la marchan-
dise au moment de la vente.

b) A ce que tous les biens et marchandises importés en franchise en
application du sous-paragraphe a) ci-dessus pourront être réexportés
également en franchise, sous réserve des restrictions qui pourront
être édictées par l'ETATTUNISIEN en période de guerre ou d'état de
siège.

6 - A ce que les substances minérales du second groupe et leurs dérivés
produits en application de la présente Convention et du Cahier des
Charges puissent être exportés, transportés et vendus par chaque
Co-Titulaire comme son propre bien, sans restrictions, et en franchise
de toutes taxes à l'exportation, taxes sur les ventes et droits, à
l'exception de la taxe de formalités douanières (T.F.D. ), sous réserve
des mesures restrictives qui pourraient être édictées par l'ETAT
“TUNISIEN en période de guerre ou d'état de siège et sous réserve des
dispositions prévues à l'article 12 de 1a présente Convention et aux

articles 26, 28 et 80 du Cahier des Charges.

7 - À faire bénéficier le Titulaire Pour le ravitaillement en carburants
et combustibles de ses navires et autres embarcations, du régime spé-

cial prévu pour la marine marchance,

A

8 - A accorder, ou à faire accorder au Titulaire le plein et entier béné-
fice de toutes les dispositions de la présente Convention, y compris
ses annexes, à l'effet de réaliser les opérations en vue desquelles

elles sont conclues.

Au cas où le Titulaire procéderait à la cession où au transfert en
totalité ou en partie de son permis de recherche ou de sa ou ses con-
cession(s) à ce qu'un tel transfert ou cession ne donne lieu à la per-
ception d'aucun impôt, droit ou taxe.de quelque nature que ce soit,

h existant actuellement ou qui serait ultérieurement créé par l'ETAT

. TUNISIEN ou par une quelconque autorité ou collectivité.

| En cas de cession effectuée conformément à l'article 8 ci-dessous à
ce que toutes les dépenses effectuées par le cédant en application de
la présente Convention et du Cahier des Charges pourront être reprises
par le bénéficiaire de la cession dans sa propre comptabilité, et ceci
à quelque fin que ce soit, notamment, sans que ce qui suit soit une
limitation, aux fins des obligations découlant de l'article 3 de 1a
présente Convention et aux fins des obligations des travaux minima
stipulées au Cahier des Charges.

9 - A ce que la Société pour les opérations réalisées dans le cadre de la
présente Convention, soit assujettie à la règlementation des changes
en vigueur en Tunisie telle qu'aménagée par la procédure arrêtée à ‘

l'Annexe B de la présente Convention et qui en fait partie intégrante.

ARTICLE 8 :

Est interdite, sauf autorisation préalable donnée par l'Autorité Concédante,

l'aliiénation totale ou partielle, sous quelque forme que ce soit, des

droits détenus par chaque Co-Titulaire dans le Permis de recherche ou

7

dans toute Concession d'exploitation qui en sera issue.

[
{
l

Nonobstant les dispositions de l'alinéa précédent et celles des articles

25, 49 et 64 du décret du ler janvier 1953, chaque Co-Titulaire du Permis

où de Concession Peut sans autre demande, autorisation, agrément, texte

règlementaire ou législatif, céder en partie où en totalité Jes intérêts

indivis qu'il détient dans le Permis où dans toute Concession qui en sera

issue à une ou plusieurs sociétés affiliées au cédant, sous réserve d'en

aviser l'Autorité Concédante par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires l'agrément de

l'Autorité Concédante demeurera nécessaire :

1 - Si le cessiomaire est une société qui détient moins de cinquante pour
cent (50 7) des droits de vote dans les assemblées de la société
cédante ;

2 -

Si le cessionnaire est une société dans les assemblées de laquelle

moins de cinquante Pour cent (50 Z) des droits de vote sont détenus
par le cédant et/ou les actionnaires du cédant ;
3 - si le cessionnaire, même affilié au cédant, est une société constituée
conformément à la législation de l'un quelconque des pays n'entretenant
Pas de relations diplomatiques avec la République Tunisienne ou une
société ayant son siège dans l'un de ces pays.

ARTICLE 9 :

Titulaire dans le
issue, le bénéfi-

ions du cédant

En cas de cession des intérêts indivis détenus par un Co
Permis de recherche ou dans toute concession qui en sera
ciaire de la cession assumera tous les droits et obligat

découlant de la présente Convention et de ses annexes, notamment ceux

Stipulés aux articles 3 et 4 ci-dessus, ainsi que les obligations de

travaux minima stipulées au Cahier des Charges.

|
|

ARTICLE 10 :

Le Contrat d'Association conclu entre ETAP, et la Société ainsi que les
éventuels avenants le complétant ou le modifiant seront soumis à l'appro-

bation de l'Autorité Concédante.

ARTICLE 11 :

Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures extraits
dans les meilleures conditions économiques possibles et, à cet effet,
il s'engage à procéder à leur vente dans la mesure du possible, par appel

d'offres ou larges consultations.
ARTICLE 12 :

Si l'exécution des dispositions des présentes par une Partie est retardée
par un cas de force majeure, le délai prévu pour ladite exécution sera
prorogé d'une période légale à celle äurant laquelle la force majeure aura
persisté, et la durée de validité du Permis ou de la Concession, suivant

Île cas, sera prorogée en conséquence sans pénalité.

ARTICLE 13 :.

Tout différend découlant de la présente Convention sera tranché définiti-
vement suivant le Règlement. de Conciliation et d'Arbitrage de 1a Chambre
de Commerce Internationale par un ou plusieurs arbitres nommés conformé-

ment à ce règlement. Le lieu d'Arbitrage sera à PARIS.

La loi et la procédure applicables seront celles de la législation

=}

tunisienne.

el
ARTICLE 36 : Durée des autorisations ou des concessions
consenties pour les installations annexes
du Titulaire

ARTICLE 37 : Dispositions diverses relatives aux autorisations

où concessions autres que la concession minière .. 45
ARTICLE 38 : Dispositions applicables aux captages et adduc-
° tions d'eau .. rs.

ARTICLE 39 : Dispositions applicables aux voies ferrées ....... 50

ARTICLE 40 : Dispositions applicables aux installations de
chargement et de déchargement maritimes ..... eu... 51

ARTICLE 41 : Centrales thermiques ss...

ARTICLE 42 Substances minérales autres que celles du deuxième

groupe .,.,....,..,.... esse 53
ARTICLE 43 : Installations diverses ........ tés sesersss esse 53
TITRE V — SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES
ARTICLE 44 : Documentation fournie au Titulaire par l'Autorité
Concédante ........,., + 54
ARTICLE 45 : Contrôle technique ...,.......,.,,........ trous 54

ARTICLE 46. : Application du Code des Eaux . térssesresseessessss 54

ARTICLE 47 : Accès aux chantiers ...... essessssessssses .….. 55
ARTICLE 48° : Obligation de rendre compte des travaux ..... 56
ARTICLE 49 : Carnet de forage .,....... tessesesseeessessssees . 56
ARTICLE 50 : Surveillance géologique des forages ... . su... . . 57
ARTICLE 51 : Contrôle technique des forages :..,,... se. 57
ARTICLE 52 : Compte-rendu mensuel d'activités ........ sure | -. 59

ARTICLE 53 : Arrêt d'un forage .......,.,.,..

ersssesressseesess 59

ARTICLE 54 : Compte-rendu de fin de forage 60

à
5
s]
a
E
El
u
u

Dispositions particulières applicables aux groupes
de forage d'étude ou de développement .........,,. 61

ARTICLE 56 : Essais des forages

ARTICLE 57
ARTICEE 58
ARTICLE 59
ARTICLE 60

ARTICLE 61
CSL

ARTICLE 62
2,
ARTICLE 63
ARTICLE 64

ARTICLE 65
ARTICLE 66
ARTICLE 67

TITRE VI -

ARTICLE 68

ARTICLE 69

ARTICLE 70
= ©

ARTICLE 71
ARTICLE 72

ARTICLE 73
2e
ARTICLE 74
5

ARTICLE 75

Compte-rendu annuel] d'activités

5 Exploitation méthodique d'un gisement
Contrôle des forages productifs ss...
(Reconnaissance et Conservation des gisements re... 68
Coordination des recherches et des Exploitations
faites dans un même gisement par plusieurs exploi-

tants différents .,.....,..... tasses tessose.s 69

Obligation générale de communiquer les documents . 70

* Unités de mesures

Cartes et plans

Bornages, Rattachement aux réseaux du Service
topographique ..,,... .

Caractère confidentiel des documents fournis par
le Titulaire ...,.,,..

Définition des forages d'études, de prospection
d'appréciation et de développement

Fesses 73

PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE
DE LA CONCESSION -
DE LA CONCESSION

Droit préférentiel du Titulaire en cas de nouvelles
Concessions ,,....., -.75

Obligation de posséder en Propre et de maintenir
en bon état les Ouvrages revenant à l'Autorité
Concédante ..., Fesses 75

Responsabilité de l'Autorité Concédante vis-à-vis
des tiers après la reprise de la concession ...,., 76

Retour à l'Autorité Concédante des installations
du Titulaire en fin de concession par arrivée au
terme ...,.,.., téssssssessses Presses. 76

Retour à l'Autorité Concédante des installations
faites dans les dix (10) dernières années de la
concession ,..,, sesrosssss 78.

Pénalités en cas de Tétard dans la remise des
installations ... tes... 79

Faculté de rachat des installations non mention-
nées à l'article 71 .. sesessess.se 80

Exécution des travaux d'entretien des installa-
tions faisant retour à l'Autorité Concédante ss... 8

EU |

4

ARTICLE 76

ARTICLE 77

ARTICLE 78

ARTICLE 79

TITRE VIII

ARTICLE 83

ARTICLE 84

ARTICLE 85

ARTICLE 86

ARTICLE 87

ARTICLE 91

ARTICLE 92

ARTICLE 95

“ARTICLE 96

Travaux de préparation de l'expioitation

future secs sssssesseeeemesesenesesese +. 81

Renonciation à la concession ......,.s+..+.....s.s 82

Cas de déchéance .. 84

Défaut de demande de la concession dans le délai

prescrit après une découverte .......-.... .. 85
CLAUSES ECONOMIQUES

Réserves des hydrocarbures pour les besoins de

l'Economie Tunisienne .. +... +... 86

Utilisation des gaz .................4. possenesnse 88 |

Prix de vente des hydrocarbures bruts liquides .... 89

DISPOSITIONS DIVERSES

Election de domicile .......... . .. + 90
Hygiène publique ........ 90
Législation du travail .....,..,,........sseere 90
Nationalité du personnel ensssssse dusssssesssssss.s 90
Formation de techniciens .en matière de recherche

d'hydrocarbures ,,....4,............ eonsensoosesssse 91

Admission et circulation du personnel étranger .... 91

Recours aux offices publics de placement soso 91
Matériel et entreprises ......,...... esssssreoseses 92
Représentant agréé du Titulaire ......... uses 92
Défense Nationale et Sécurité du Territoire .. 92
Cas de force majeure ....ss.sesssseseesee eusossosss 93
Dispositions particulières ...,.,......... éssssssee 93

Droits de timbre et d'enregistrement ............... 95

Impression des textes .....:....... PRET ESEEEE 95

<AaT | PA
CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche et d'exploitation

de substances minérales du second groupe dans le Permis dit ‘Permis CAP-BON".
ARTICLE PREMIER : Objet du présent Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de la Convention
portant autorisation de recherche et d'exploïtation de substances minérales
du second groupe dans le Permis dit “Permis CAP BON" (ci-après dénommé le
Permis), a pour objet de préciser les conditions dans lesquelles l'Entreprise
Tunisienne d'Activités Pétrolières "ETAP" et SPRINGFIELD OVERSEAS, INC.

"LA SOCIETE", ci-après désignée conjointement par l'expression “le Titulaire"

et individuellement par l'expression "le Co-Titulaire",

1 - Effectueront des travaux ayant pour objet la recherche des gîtes de
substances minérales du second groupe dans la zone relevant de la
juridietiôn . tunisienne définie par l'arrêté du Ministre de l'Economie

Nationale dont il sera question à l'article 2 ci-après.

2 - Procëderont dans le cas où ils auraient découvert un gîte exploitable

desdites substances, au développement et à l'exploitation de ce gîte.

7 1

TITRE PREMIER
TRAVAUX PRELIMINAIRES DE RECHERCHE-ZONES

DE PROSPECTION

ARTICLE DEUX : Délimitation du Permis Initial

La zone dont il est question à l'article I Eti-dessus sera délimitée par le
Permis qui sera attribué à ETAP et à la Société conjointement et dans
l'indivision par arrêté du Ministre de l'Economie Nationale. Cet arrêté

sera publié au Journal Officiel de la République Tunisienne.
La surface totale SO de l'ensemble des périmètres élémentaires initiaux
constituant le Permis Initial, est de mille neuf cent vingt (1920)

kilomëtres carrés (km2).

ARTICLE TROIS  : Obligations des travaux minima pendant la première période

de validité du Permis

1 - Pendant la première période de validité du Permis qui est fixée à 4 ans,
le Titulaire s'engage à effectuer des travaux de recherche conformes aux
règles de l'Art et régulièrement poursuivis, dont le coût dûment justifié
(PO), sera au moins égal à un montant de 5,5 millions de dollars repré-

sentant pour cette première période de validité du Permis le programme de

travail suivant :

a) une campagne sismique de trois cent kilomètres (300 km) de profils sur

la zone couverte par le Permis.

b) le forage de deux (2) puits d'exploration au cours de la première période
de validité du Permis ayant pour objectifs les formations du crétacé

moyen et devant atteindre une profondeur de 2.500 m pour chaque puits,

Le forage du premier puits d'exploration commencera au plus tard dix huit
mois (18) après la date de la publication au Journal Officiel de ia

Republique Tunisienne de l'arrêté institutif du Permis.

2 - Pour tenir compte des variations dans les prix susceptibles de survenir

pendant la durée de validité du Permis, le montant des dépenses réali-

sées par le Titulaire sera révisé de la manière définie ci-après :

o

b

A

la dépense réelle faite par le Titulaire, et prise en compte dans

les conditions stipulées à l'article 4 ci-après, sera corrigée par

une formule linéaire faisant intervenir forfaitairement plusieurs
index de base dits À, B, C, F convenus à l'avance de façon à reflé-
ter aussi fidèlement que possible l'incidence, sur le coût des

travaux de recherches d'hydrocarbures effectués en Tunisie, des varia-

tions générales des conditions économiques en Tunisie et à l'étranger...

Les index de base À, B, C, F entreront respectivement pour 2%, b 3,

c 7, f Z dans l'appréciation de la variation relative au coût des

travaux.

Si Ao, Bo, Co, Fo sont les valeurs des index de base au moment de
l'octroi du Permis initial, et si A, B, C, F sont les valeurs des
mêmes index de base à l'instant considéré, on admettra que la
dépense D effectuée au même instant correpond forfaitairement ä

une dépense Do effectuée au moment de l'octroi du Permis Initial

telle que :

Do = D (a +b—tcT< F

Pour appliquer la correction, on considèrera des tranches successives
constituées par une année grégorienne ou par Une fraction d'année

grégorienne.

Par ailleurs, on comparera les valeurs de chaque index ‘de base au
premier jour du mois qui suit l'octroi âu Permis Initial (soit Ao,
Bo, Co, Fo) et du même index de base au premier jour du même mois

de i'année grégorienne en cause (soit 4, B, C, F).

On multipliera la dépense ‘réelle engagée par le Titulaire pendant
ladite année grégorienne par la somme des produits obtenus en

multipliant chaque rapport des valeurs relatives des index de base

tels que :

7. Ao ,- Bo, Co, Fo :

CUT AN
par le coefficient afférent à chaque index tel que 4, b, ©, £. On

obtiendra ainsi le montant annuel révisé pour cette année.

c) Enfin on effectuera la somme des montants annuels révisés obtenus
comme il est expliqué ci-dessus, pour l'ensemble des différentes
années grégoriennes intéressées par la période de validié du
Permis et on comparera cette somme Pl au chiffre PO indiqué au

paragraphe | du présent article.

Si Pl est au moins égal à PO, le Titulaire sera réputé avoir satisfait
à la condition des travaux minima.

Si Pi est inférieur à PO, l'Autorité Concédante pourra faire jouer les

dispositions prévues à l'article 7 ci-après.
P' P P

Le montant des travaux minima s'entend pour l'ensemble des périmètres
élémentaires constituant la surface S0 visée au dernier alinéa de

l'article 2 précédent.”

Les index de base À, B, C, F ainsi que les coefficients a, b, c, f, …
(tels que : a + b + c + £ = 100 %) seront déterminés forfaitairement,

et une fois pour toute, sous la réserve explicitée au paragraphe 6

‘du présent article, au moment de la signature par le Titulaire de la

Convention et son Cahier des Charges. Ces index et coefficients auront
les significations ou valeurs explicitées ci-dessous,
L'index de base À sera l'indice des. prix de gros des produits industriels

semi- transforiés (taxes comprises) publiés dans le bulletin mensuel de
la statistique (INSEE) - France.

L'index de base B sera le salaire Minimum Interprofessionnel Garanti"
en France et calculé par INSEE.

L'index de base C sera le "Whole Sale Price Index" relatif au “Oil Field

Machinery and Tools", calculé et publié par "U.S. Department of Labour,
Bureau of Labour Statistics U,S,A."

L'index de base F sera le salaire minimum Intérprofessionnel Garanti en

Tunisie, publié dans le Journal Officiel de la République Tunisienne.

Les index A, B, C, seront ramenés au millime en prenant en compte pour
Ào, Bo, Co respectivement les taux de change moyens officiels (achat et
vente) effectivement pratiqués par la Banque Centrale de Tunisie le
premier jour du mois qui suit la délivrance du Permis initial et pour A,
B et C respectivement chaque année, ceux du premier jour du même mois

de ladite année.

De plus, les index À, B, C, F seront convertis de façon à ramener chaque
index de base 40, Bo, Co, Fo à la valeur de 100.

Les coefficients a, b, c, f ont les valeurs suivantes :

à - trente pour cent Pérsrresss serres sense 30%
b = vingt pour cent tésssesssess ses eses ses sssossoesssss 20 %
C = quarante pour cent .....,,......,.... 40 7
£ = dix pour cent ..... snnsssssss 10 7
a+tb+c+f = 30 + 20 + 40 + 10 ssessssssssssssesse 100 7

6 - Il se peut que pendant la longue période d'application de la méthode
de révision définie ci-dessus, les prix intérieurs tunisiens et les
prix pratiqués à l'Etranger varient relativement dans une très forte
Proportion et que la méthode de révision convenue entre les Parties
au moment de l'octroi du Permis initial cesse de représenter, même

[ approximativément, les variations réelles du coût des recherches

d'hydrocarbures en Tunisie.

L'Autorité Concédante et le Titulaire conviennent de n'apporter aucune
modification aux index de base et à leur coefficient, tant que les
variations relatives, Par comparaison avec les conditions initiales,

du rapport entre la somme des index À + F + B, et l'index C (les

index ayant été ramenés au millime et convertis comme indiqué ci-dessus)

ne dépasseront pas 20 % en plus ou 17 % en moins.

Si une telle éventualité se produisait, la méthode de révision énoncée

au présent article pourra être dénoncée par l'une quelconque des deux

Parties l , DA SE 2
y

Dans ce cas, l'Autorité Concédante et le Titulaire se concerteront pour
corriger les index de base et les coefficients correspondants, de telle
manière que la méthode de révision du montant des travaux puisse être

ajustée plus exactement aux conditions économiques du moment.

ARTICLE 4 +: Justification du montant des travaux exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'Autorité Concédante le

montant des travaux de recherche effectués par lui pendant la durée ge
validité du Permis,

Seront admis notamment dans 1l' appréciation des dépenses minime, et sous

réserve qu'ils soient appuyés desdites justifications : .

a) Les dépenses réelles engagées par le Titulaire pour le fonctionnement

direct de ses travaux de recherche ;

b) Les frais réels de déplacement, de passage ou de voyage, engagés pour

le personnel du Titulaire destiné à travailler normalement en Tunisie,
et pour les familles dudit personnel ;:

3 :

c) Les frais, salaires où honoraires réels des experts et Spécialistes

employés par le Titulaire à l'occasion de ses travaux de recherche
effectués en Tunisie ;

&) Les frais réels d'établissement de toutes cartes et études nécessaires
aux travaux du Titulaire ;

e) Les frais d'assistance technique aux termes des contrats de service qui

seront conclus par le Titulaire et notifiés à l'Autorité Concédante ;

f) Les frais généraux de service et d'Administration, dûment justifiés,
encourus par le Titulaire en relation directe avec le Permis à concur-

rence d'un maximum de dix pour cent (10 %) du montant des dépenses

réelles précédentes,
PE AN

ARTICLE 5 : Renouvellement du Permis

Conformément aux dispositions de l'article 39 du décret du ler janvier 1953
sur les Mines et des arrêtés d'application dudit décret, le renouvellement
du Permis sera acquis de plein droit pour deux périodes nouvelles de

trois (3) ans chacine, dans les conditions définies ci-après :

1 - Sous la seule réserve qu'il ait satisiait aux obligations de travaux
minima résultant de l'article 3 ci-dessus et qu'il en fasse la demande
écrite dans les formes et délais prescrits par le décret du ler janvier
1953 sur les Mines, le Titulaire aura droit à un premier renouvellement
de son Permis initial pour une surface S' représentant les quatre-vingt

pour cent (80 %) du Permis initial.

Les surfaces abandonnées, c'est-à-dire les vingt poür cent (20 %) de a
surface initiale So seront au choix du Titulaire, F1 devra notifier
ce choix à l'occasion de la demande de renouvellement du Permis, faute

de quoi l'Autorité Concédante procèdera d'office audit choix.
Ù

Le Titulaire s'engage, sur la nouvelle surface S' ainsi définie et pendant
la durée de validité du Permis renouvelé à exécuter des travaux de
recherche conformes aux règles de l'Art, régulièrement poursuivis, sur
la base d'un montant minimum de Cinq millions cinq cent mille dollars
G,500.000 £).

P'O = 5,500.000 $ dollars des Etats-Unis d'Amérique.

Chiffre valable pour les conditions de prix en vigueur au premier jour

du mois qui suit la délivrance du Permis initial. -

Le montant réel des travaux exécutés par le Titulaire sera ramené aux
conditions de prix initiales, suivant la méthode définie à l'article 3

paragraphe 2 ci-dessus,

2 - Dans les mêmes conditions, et toujours sous la réserve d'avoir satisfait

äux obligations de travaux minima; le Titulaire aura droit à un second
renouvellement pour une surface S2 représentant les soixante quatre pour
cent (64 Z) de la surface So du Permis initial. (S2 = 0,64 So).

ARTICLE 6 : Réduction volontaire de surface :

» Pour la période en question, le chiffre de base P'O, dans les conditions
initiales, sera le même que celui fixé pour le premier renouvellement ; k

on tiendra compte des fluctuations dans les prix en appliquant la même

méthode que pour le premier renouvellement.

Les surfaces sur lesquelles porte la réduction seront choisies par le
Titulaire, dans les conditions fixées au second alinéa du paragraphe |

du présent article,

; renonciation au Permis

a) Le Titulaire aura droit à tout moment, à condition qu'il en ait notifié

son intention par écrit, à des réductions volontaires supplémentaires
de la surface de son Permis indépendamment des réductions obligatoires

prévues à l'article 5 ci-dessus.

Dans ce cas, le montant minimum de dépenses, fixé pour chacune des
périodes de validité du Permis et pour la ou les zones conservées ne

subira aucun changement du fait de réductions volontaires de superficie.

n

b) Le Titulaire pourra à tout moment abandonner toute la zone du Permis sur

simple déclaration d'abandon, en conformité avec l'article 25 du décret
du ler janvier 1953 et sous réserve des dispositions de l'article 7 ci-

après. : n

ARTICLE 7 : Non-réalisation du minimum des dépenses ou des travaux
hi — "°° TT cÉs oEpenses ou des travaux

F4
7

a) Si pour des raisons imprévisibles, autres que la force majeure telle que

définie à l'article 93 ci-dessous, et reconnues valables par ‘l'Adminis-
tration, le Titulaire n'a pas exécuté le minimum de travaux fixé aux
articles 3 et 5 ci-dessus, il aura la possibilité d'obtenir le renouvel-
lement de son Permis, sous réserve de verser au préalable à l'Etat
Tunisien, et avec l'accord de celui-ci quant au montant, le reliquat

des dépenses minima qu'il s'était engagé à effectuer,

|
|

|
|

b) Si pour une quelconque raison autre que la force majeure, le Titulaire
n'a pas exécuté le minimum de travaux fixés aux articles 3 et 5 ci-dessus,
le Titulaire versera à l'Etat Tunisien le montant nécessaire à l'achève-
ment du programme des travaux qu'il s'était engagé à exécuter conformément
El l'article 3 ci-dessus, même s'il ne désire pas renouveler le permis,
Pour l'évaluation du montant nécess:ire à l'achèvement du programme des

- travaux, il sera tenu compte de la variation .des prix, comme i] est dit

à l'article 3 ci-dessus.

Il est convenu que chaque puits non foré £onformément au présent Cahier des

“Charges est réputé avoir coûté deux millions de dollars US (2.000.000 8).

ARTICLE 8 : Libre disposition des surfaces rendues

L'Autorité Concédante retrouvera la libre disposition des surfacesrendues
soit par les abandons prévus à l'article 5 à l'occasion des renouvellements
successifs, soit par les réductions volontaires ou renonciations prévues

à l'article 6.

En particulier, elle pourra y faire effectuer des travaux de recherche

concernant les substances minérales du second groupe, soit par elle même,

soit de toute autre façon.

ARTICLE 9 : Validité du Permis en cas d'octroi d'une concession
= —© r

î
L'institution d'une concession, telle qu'elle est précisée à l'article 1
ci-après, entraine de plein droit l'ammuilation du Permis de recherche sur

la portion du Permis de recherche comprise dans le périmètre de ladite

concession.

Elle n'entraîne pas l'annulation du Permis de recherche extérieur au péri-

mètre de la concession. Le Permis de recherche conserve sa validité dans

‘ les conditions stipulées aux articles 3, 5 et 21 du présent Cahier des

Charges.

lers iles renouvellements du Permis survenant après l'octroi d'une conces-
sion, la superficie de cette concession sera déduite de la surface du
Permis renouvelé. Le montant des.travaux minima imposé pour le Permis

restera inchangé.

Le | | PET

|
i

ARTICLE 10 : Disposition des hydrocarbures tirés des recherches

Le Titulaire pourra disposer des hydrocarbures produits à l'occasion de

ses travaux de recherche, de la même manière qu'il pourra disposer des

hydrocarbures tirés de ses exploitations, à charge par lui d'en informer

en temps utile l'Autorité Concédante, et d'acquitter les redevances comme

révues à l'article 23 ci-après. 9277
P Ce
PE

SA
TITRE Il

DECOUVERTE ET EXPLOITATION D'un GITE

ARTICLE 11 : Définition d'une découverte

Le Titulaire sera réputé avoir fait une découverte de gisement dit exploi-
table, au sens, du présent Cahier des Charges et de la loi minière, lors-
qu'il aura foré un puits, et démontré que ce puits peut produire un débit
d'hydrocarbures bruts liquides, de qualité marchande, au moins égal aux
quantités indiquées dans le tableau ci-dessous. Ce tableau précise égale-

ment à quelles conditions ce débit doit se référer.

I1 est entendu que les essais seront faits conformément aux règles de l'Art,
et que le pourcentage d'eau entrainée ne sera pas, en moyenne, supérieur

à trois pour cent (3 2).

. Le choix du début de l'essai est laissé au Titulaire. Celui-ci sera libre
de juger de l'époque à partir de laquelle le niveau essayé aura atteint

un régime stabilisé de production.

Toutefois, cet essai devra être exécuté au plus tard dès l'achèvement défi-
> :
or

nitif du forage. CA

PROFONDEUR
du niveau de production
entre la surface du sol
ou de la mer et le toit

du niveau producteur (en m}

0-500

Chaque 100 m en plus
À 1.000 mètres
Chaque 100 m. en plus
A 1.500 mètres

Chaque 100 m en plus
A 2.000 mètres

PRODUCTION MOYENNE
JOURNALIERE

Chaque 100 m en plus
A 2.500 mêtres

Chaque 100 m en plus
A 3.000 mètres :

Chaque 100 m en plus

ARTICLE 12 :

DUREE
MINIMUM
D'UN ESSAI

METHODE
D'EXTRACTION

Octroi d'une concession de plein droit

Jaillissement ou
pompage ou pistonnage

Jaillissement orifice
max. 12,7 m/m

Jaillissement orifice
max. 11,1 m/m

Jaillissement orifice
max. 9,5 m/m

Jaillissement orifice
max. 7,9 m/m

Une découvèrte, telle que définie à l'article 11 ci-dessus entraînera de

plein droit la transformation d'une partie de la zone en concession minière.

La concession sera instituée suivant la procédure et le régime définis au

titre IV du décret du ler janvier 1953 et des arrêtés d'appiication dudit

décret, et dans les conditions précisées ci-après :
' ü

1 - Le Titulaire; dans le délai d'un an qui suivra la découverte, sera tenu

de déposer une demande de concession dans les conditions fixées par les

articles 49, 50, 51, 52, 53 et 115 du décret du ler janvier 1953 et des

arrêtés d'application dudit décret.

2 - Le périmètre de la concession englobera une seule structure et aura

une surface totale de trois cent kilomètres carrés (300 km2), au maximum.

Toutefois, si la surface de la structure s'avère plus grande, la surface

de la concession sera augmentée en conséquence.

3 - Ce périmètre sera choisi librement, selon les règles de l'Art, et compte

tenu des résultats obtenus par le Titulaire, sous les réserves énoncées

: ci-après :

a) ce périmètre sera d'un seul tenant ;

b) il comprendra le point où à été faite la découverte :

c) il sera entièrement englobé dans le Permis de‘recherche détenu par

‘le Titulaire 8 l'époque de la découverte 5

d) il sera constitué par des segments de droites, toutes superposables

à un carroyage de deux kilomètres de côté extrapolé du carroyage

prévu à l'article 37 du décret du ler janvier 1953 sur les Mines ;
e) la surface qu'il délimite sera au moins égale aux deux centièmes ‘

(2/100 ë) du carré de la longueur totale du périmètre extérieur

exprimée dans les mêmes unités ;

£) il n'isolera pas une enclave fermée àä.l'intérieur de la concession.

ARTICLE 13 : Octroi d'une concession au choix du Titulaire

1 - Le Titulaire aura le droit, à son propre choix, d'obtenir’la transfor-
mation en concession d'une partie du Permis de recherche, mais sans
aucune limitation quant à la période stipulée au paragraphe ler de
l'article 12, s'3l a satisfait à l'une quelconque des conditions

Enumérées ci-après :

a) s'il a foré un puits dont 1a capacité de production en hydrocarbures
liquides est au moins égale à la moitié des quantités indiquées
dans le tableau de l'article 1] pour les profondeurs considérées
dans ce tableau en utilisant, le cas échéant, tous moyens artifi-

cieis d'extraction,

Le débit journalier moyen d'hydrocarbures liquides de qualité mar-

chande, obtenu en fin d'essai, ne devra pas être inférieur aux
huit dixièmes (8/10ë) du débit journalier moyen obtenu dans les

mêmes conditions au cours du début de l'essai,

De même, la quantité unitaire moyenne d'eau entraînée au cours .de

la fin de l'essai, ne devra pas être supérieure de plus de vingt
| Pour cent (20 7) à la quantité de même nature qui aura été déter-

minée au cours du début de l'essai,

LA

b) s'il a foré un nombre quelconque de puits, dont les capacités de
production en hydrocarbures liquides sont toutes inférieures à celles
indiquées pour la profondeur de leurs niveaux de production comme |
prévu à l'article 11 mais qui ont ensemble une capacité de production
d'au moins cent mètres cubes (100 m3) par jour d'hydrocarbures

liquides,

c) s'il a foré un nombre quelconque de puits d'une capacité de produc-
tion totale d'au moins cent mille mètres cubes (100.000 m3) d'hydro-
carbures gazeux par jour, ramenés à la pression atmosphérique et à
quinze degré centigrades (15°C), sans que la pression enregistrée
à la tête du tubage tombe au-dessous des trois quarts de la valeur
statique. L'Autorité Concédante peut demander que cet essai soit

exécuté sur une période de cinq (5) jours au plus.

2 - Dans les cas visés au présent article, les conditions d'octroi de la

concession seront celles des paragraphes 2 et 3 de l'article 12.

3 - Par dérogation aux dispositions du premier alinéa du paragraphe.1 du
présent article, l'Autorité Concédante se réserve le droit de requérir
que le Titulaire demande la concession dans l'un quelconque des cas
visés audit paragraphe, mais à la condition que, par ailleurs, elle
dome au Titulaire les garanties prévues par le régime spécial visé.
à l'article 18, paragraphe 3, ci-après,

Toutefois, si le Titulaire manifeste son intention de poursuivre sur
la structure en cause ses travaux de recherche, et s'il effectue ces
travaux avec diligence, les dispositions de l'alinéa précédent ne
seront pas appliquées pendant les trois (3) années qui suivront le
premier essai de mise en production visé au paragraphe | du présent

article,

ARTICLE 14 : Cas d'une autre découverte située à l'extérieur d'une

concession
1 - Si le Titulaire, à l'occasion de travaux de recherche effectués à
l'extérieur du périmètre de sa ou ses concessions mais à l'intérieur

de son Permis de recherche, fait la preuve d'une autre découverte

Tépondañt aux conditions définies à l'article 11, il aura, chaque fois,
le droit et l'obligation de transformer en concession un nouveau péri-
mêtre englobant une surface de trois cent kilomètres carrés (300 km2),

au maximum dans les conditions définies à l'article 12 ci-dessus.

2 - De même, s'il fait la Preuve d'une nouvelle découverte répondant aux
conditions définies à l'article 13 ci-dessus, et sous les réserves
portées au paragraphe 3 du même article, il aura le droit, mais non
l'obligation de demander la transformation en concession d'un Périmètre
de trois cent kilomètres carrés (300 km2) au maximum, dans les condi-

tions fixées auxdits articles 12 et 13.

ARTICLE 15 : Obligation de reconnaître le gisement

4 partir de la publication de l'arrêté instituant la concession, le Titulaire
s'engage à effectuer avec diligence, conformément aux règles de l'Art, et
suivant un programme méthodique et continu, les travaux ayant. pour objet de
délimiter et d'évaluer les ressources du gisement décelé par la découverte

ayant motivé la transformation en concession.

11 s'engage à maintenir raisonnablement dans la concession correspondante,
en opérations continues, un atelier de sondage au moins, d'un modèle moderne
et adéquat, jusqu'au moment où le gisement aura pu être délimité et ses

ressources ainsi évaluées. ° -

Toutefois, la délimitation du gisement et la reconnaissance des ressources
de celui-ci seront considérées comme suffisantes, à partir du moment où le
Titulaire aura fait la Preuve que la concession peut produire au moins cent
mille mètres cubes (100.000 m3) par an d'hydrocarbures liquides, où encore
au moins cent millions de mètres cubes (100.000.000 de m3) par an d'hydro-
carbures gazeux, ramenés à la pression atmosphérique, et à la température

de quinze degrés centigrades (15°C), Dans ce cas, le Titulaire pourra passer
à l'exploitation dans les conditions définies à l'article 17 ci-après.

ARTICLE 16 : Blocage proviséire des moyens de recherche sur utie des

concessions.

Dans le cas où le Titulaire aura bénéficié de plusieurs concessions, il sera

Soumis sur chacune d'elles aux obligations définies à l'article 15 ci-dessus.

_ | LE KA

Toutefois, il aura la faculté, et pendant une durée maxima de trois (3)
ans, de transférer temporairement l'atelier de sondage attaché à l'une des
concessions sur une autre concession, pour accélérer le travail en cours

sur cette dernière.

ARTICLE 17 : Obligation d'exploiter

1 — Dès l'achèvement des travaux visés à l'article 15, le Titulaire s'engage
à exploiter l'ensemble de ses concessions suivant les règles de l'Art ;
à conduire cette exploitation en "bon pêre de famille" avec le souci
d'en tirer le rendement optimum, compatible avec une exploitation écono-
mique, et suivant des modalités qui, sans mettre en péril ses intérêts
fondamentaux propres d'expioitant, serviraient au maximum les intérêts

Économiques fondamentaux de la Tunisie.

2 - Si le Titulaire obtient une concession en vertu de l'article 12 ci-dessus
pour un gisement considéré et ne commence pas le développement dans un
délai ne dépassant pas douze mois à partir de la date d'attribution de
ladite concession. L'Autorité Concédante pourra exiger du Titulaire qu'il
lui transfäre ladite concession: Ledit transfert sera considéré comme un

abandon effectué par le Titulaire.

3 - Si le Titulaire fait la preuve qu'aucune méthode d'exploitation ne
permet d'obtenir du gisement ‘des hydrocarbures à un prix de revient
permettant, eu égard aux prix mondiaux desdits produits, une exploita-
tion bénéficiaire, le Titulaire sera relevé de l'obligation d'exploi-

ter, mais sous la réserve prévue de l'article 18 ci-après.

ARTICLE 18 : Exploitation spéciale à la demaride de l'Autorité

‘Concédaite :

1 - Si, dans l'hypothèse visée à l'article 17, paragraphe 3, l'Autorité

Concédante, soucieuse d'assurer le ravitaillement du pays en hydro-
carbures, décidait quand même que ledit gisement devrait être exploité,
le Titulaire serait tenu de -le faire, sous la condition que l'Autorité
Concédante lui garantisse la vente des hydrocarbures produits à un
juste prix couvrant ses frais directs et ses frais généraux d'exploi-
tation du gisement, des taxes de toute espèce, la quote-part des frais

généraux du siège social (mais 3 l'exclusion de tous amortissements

a
PE

Pour travaux antérieurs de recherche, de tous frais de recherches
exécutées, ou à exécuter, dans le reste de la concession ou dans la
zone couverte par le Permis), et lui assurant une marge bénéficiaire

nette égale à dix pour cent (10 7) des dépenses mentionnées ci-dessus.

Si, toutefois, l'obligation résultant de l'alinéa précédent conduisait
le Titulaire à engager des dépenses de premier établissement excessives
au regard des programmes de développement normal de ses recherches et
de ses exploitations, ou dont l'amortissement normal ne pourrait pas
être prévu avec une sécurité suffisante, le Titulaire et l'Autorité
Concédante sé concerteront pour étudier le financement de l'opération

proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son
gré ses investissements dans une opération déterminée, si celle-ci
n'est pas comprise dans ses programmes généraux de recherches et
d'exploitation. Si une telle augmentation des investissements devenait
nécessaire, le Titulaire et l'Autorité Concédante se concerteraient
pour étudier les modalités de son financement que l'Autorité Concédante
serait appelée à assumer en totalité ou en partie. |

Toutefois, lorsque l'Autorité Concédante usera des dispositions prévues
au paragraphe 3 de l'article 13 ci-dessus, les dépenses de premier
établissement à engager pour la mise en exploitation du gisement devront
être prises en charge par l'Autorité Concédante, si le Titulaire le -

demande,

Le Titulaire, à tout instant, pourra 5e dégager des obligations visées
au, présent article en renonçant à la partie de concession à laquelle

elles s'appliquent, dans les conditions prévues à l'article 77 ci-après.

De même dans les cas visés au paragraphe 3 de l'article 13, le Titulaire
Pourra, à tout instant, se dégager en renonçant à demander une conces-

sion, et en abandonnant son Permis de recherches sur la zone considérée.

ARTICLE 19 : Dispositions spéciales concernant Îes gisements de

1 -

2 —

‘gaz n'ayant pas de relation avec un gisement d'hydro-
carbures liquides

Lorsque le Titulaire aura effectué une découverte, au sens indiqué à
l'article 13, paragraphe 1, alinéa c, concernant un gisement de gaz
sec ou humide, qui n'ait pas de relation avec un gisement d'hydro-
carbures liquides, et à condition qu'il prouve que les conditions
économiques du moment ne lui permettent pas de trouver pour les gaz
produits par ledit gisement un débouché commercial assurant dans des
conditions satisfaisantes la rémunération des dépenses d'investisse-
ment restant à engager et des dépenses d'exploitation, le Titulaire
aura le droit, sous réserve des dispositions de l'article 18,.de
demander une concession, tout en restant provisoirement relevé par
l'Autorité Concédante des obligations ci-après :

- obligations de délimiter et reconnaître le gisement résultant de
l'article 15 ; °

— obligations d'exploiter, résultant de l'article 17.

Dès que le Titulaire aura réclamé le bénéfice des dispositions énoncées
au parägraphe | du présent article, il devra se concerter immédiatement
avec l'Autorité Concédante, pour rechercher d'un commun accord lès
moyens de créer de nouveaux débouchés commerçiaux susceptibles d'absor-
ber, en totalité ou en partie, la production du gaz escomptée dudit
gisement, tout en rémunérant d'une manière satisfaisante les investisse-
ments nouveaux ainsi que les frais d'exploitation que devra engager le

Titulaire pour remplir les obligations édictées par les articles 15 et
17,

L'Autorité Concédante aura le droit de rappeler le Titulaire, à tout
moment, à l'exécution stricte de la totalité ou d'une partie des obli-
gations qui résultent pour celui-ci des articles 15 et 17, dès qu'elle

aura prouvé l'existence d'un débouché commercial satisfaisant au sens
indiqué par le paragraphe 2 du présent Fee 2

le
4 — De même l'Autorité Concédante, et indépendamment. de l'exfstence d'un
débouché commercigl satisfaisant, aura le droit de requérir que le
Titulaire effectue, suivant les dispositions stipulées à l'article 18,
tout ou partie des travaux de délimitation et de reconnaissance du

gisement visé à l'article 15, et aussi tout ou partie des travaux de
mise en exploitation visés à l'article 17. Dans ce cas, et sauf accord
amiable conclu ultérieurement entre les deux Parties, l'explcitation
sera éventuellement poursuivie à la demande de l'Autorité Concédante,
suivant les dispositions stipulées audit article 18.

5 - Le Titulaire pourra, à tout instant, se dégager des obligations entrai-
nées par les paragraphes 2, 3 et 4 du présent article, soit en renon-
çant à la partie de concession à laquelle elles s'appliquent, dans les
conditions prévues à l’article 77 ; soit, dans le cas qui fait l'objet
du paragraphe 3 de l'article 13, en renonçant à la fois à son droit de

demander une concession et à son Permis de recherche sur la zone consi-
dérée.

ARTICLE 20 : Durée de ia concession

La concession sera accordée pour une durée de trente (30) années, à dater

de la publication au Journal Officiel de la République Tunisienne de

l'arrêté qui l'établit.

Toutefois, cette concession prendra fin avant son terme fixe, en cas de
déchéance prononcée en application des articles 68 et 69 (deux premiers
alinéas) du décret du ler janvier 1953, ainsi que de l'article 78 ‘du
présent Cahïer des Charges. |

De même, le Titulaire peut, à toute époque, renoncer à tout ou partie de
Sa ou ses concessions, dans les conditions prévues aux articles 65 et 66

du décret du ler janvier 1953 et à l'article 77 du présent Cahier des
Charges,

ARTICLE 21 : Proléngation du Permis de recherche en cas de découverte

1 - A l'expiration de la période couverte par le deuxième renouvellement

et si le Titulaire a effectué une découverte lui donnant droit à l'une

des concessions visées aux articles ]2 et 13, le Titulaire aura le
droit indépendanment des travaux faits à l'intérieur des susdites

concessions, de continuer ses travaux de recherche dans une partie
de la zone couverte par le Permis initial et extérieure aux conces-

sions.

Sous la réserve ci-dessus, le Titulaire aura donc droit à un troisième

renouvellement du Permis initial pour une période de 3 ans.

Toute découverte effectuée par le Titulaire dans la zone couverte par
le Permis visé ‘au paragraphe 1 du présent article, ou par le Permis

qui en dérivera à la suite de renouvellement, ouvrira au Titulaire

de droit, et entraînera éventuellement l'obligation de demander l'ins-
titution d'une nouvelle concession, dans les conditions définies aux
articles 12 ou 13 ci-dessus.

Le troisième renouvellement portera sur une surface égale aux cinquante
centièmes (50 %)- de la surface initiale diminuée de la surface des

concessions demandées et/ou octroyées.

ss, = 0,50 So)

Le Titulaire pourra choisir cette surface à l'intérieur de la surface
couverte par son Permis en cours de validité à l'expiration de la

période couverte par le deuxième renouvellement.
‘

Le troisième renouvellement sera accordé de plein droit pour une durée
de trois (3) ans. Si le Titulaire a effectué sur ledit Permis des
travaux d'un montant minimum de 5,5 millions de dollars des Etats-Unis
d'Amérique (PO = 5,500.000 # US) dans les conditions de prix dites
initiales définies à l'article 3 du présent Cahier des Charges. Pour
déterminer à chaque renouvellement si le Titulaire à satisfait à l'obli-
gation des travaux minima on comparera le chiffre ci-dessus PO au
chiffre fictif obtenu en révisant le montant réel de travaux par appli-

cation de la méthode énoncée à l'article 3 ci-dessus,

L'appréciation du montant réel des travaux et les modalités de justi-

fication sera faite comme il est dit à l'article 4.

ZaT E 4

sl

5 - a)

b)

Le Titulaire pourra, s'il Je demande obtenir la réduction complé-

mentaire, dite volontaire, prévue à l'article 6.

Dans ce cas, le montant minimum, convenu pour les travaux, restera

inchangé.

Ce même montant minimum sera également inchangé si la surface
restante se trouve réduite par l'institution d'une concession
dérivant du Permis en cause, comme i] est dit au paragraphe 2 du

ET

présent article

ST
SOMMAIRE

PAGE
ARTICLE 1 : Objet du présent Cahier des Charges ..,.,........ + 6
TITRE PREMIER - TRAVAUX PRELIMINATRES DE RECHERCHE — ZONES DE PROSPECTION
ARTICLE 2 : Délimitation du Permis Initial trees gosses «7
ARTICLE 3 : Obligations des travaux minima pendant la première
l Période de validité du Permis ......... sons «7

ARTICLE 4 : Justification du montant des travaux exécutés ..,, 11
ARTICLE 5 : Renouvellement du Permis Desssereesess serres 12.
ARTICLE 6 : Réduction volontaire de surface : renonciations

au Permis ..... neseserrssssssss trseoesessssss .... 13
ARTICLE 7 : Non réalisation du minimum des dépenses ou des

travaux ........,..,, Verres sers ss see sssssseuese « 13
ARTICLE 8 : Libre disposition des surfaces rendues .,.....,,.. 14
ARTICLE 9 : Validité du Permis en cas d'octroi d'une conces-.

sion ., Bessesseerebes esse nes sors. lé
ARTICLE 10 : Disposition des hydrocarbures tirés des recher-

ches ..... tasseressess esse essieu cececces 15
TITRE II - DECOUVERTE ET EXPLOITATION D'UN GITE
ARTICLE 11 : Définition d'une découverte .......,,..... s...... 16

ARTICLE 12 +: Octroi d'une concession de plein droit ...,,,..., 17
ARTICLE 13 : Octroi d'une concession au choix du Titulaire .,. 18
ARTICLE 14 : Cas d'une autre découverte située à l'extérieur

RS d'une concession .... rérressesssseserssseseste 19
ARTICLE 15 : Obligation de reconnaître le gisement ...... +... 20

ARTICLE 16 : Blocage provisoire des moyens de recherche sur
une des concessions ressssssss. 20

ARTICLE 17 : Obligation d'exploiter ....... sers
ARTICLE 18 : Exploitation spéciale à la demande de l'Autorité

Concédante ............,

à
{
ARTICLE 19 : Dispositions spéciales concernant les gisements
{ de gaz n'ayant pas de relations avec un gisement
( d'hydrocarbures liquides nesssss sense eesssesses 23
ARTICLE 20 : Durée de la concession ..... nossresss 24
ARTICLE 21 : Prolongation du Permis de recherche en cas de
découverte . 25
TITRE III - REDEVANCES, TAXES ET IMPOTS DIVERS
ARTICLE 22 ‘: Droit d'enregistrement et redevances superfi-
ciaires ........... nessesssrsssssses ésreiesssss 27
ARTICLE 23 : Redevance proportionnelle à la production et
i ." impôt sur les bénéfices .......... énssss vssrsss 27

ARTICLE 24 Choix du paiement en espèces ou en nature .,... 28

Modalité de perception en espèces de la redevan-
ce proportionnelle sur les hydrocarbures liquides 29

| - ARTICLE 25

ARTICLE 26 Percéption en nature de la redevance propor-
tionnelle sur les hydrocarbures liquides ...,.., 31
ARTICLE 27 : Enlèvement de la redevance en nature sur le
hydrocarbures liquides

ARTICLE 28 : Redevance dûe sur le gaz ........,.. sure 34
ARTICLE 29 : Redevance dûe sur les solides ......, nesssssse 36

TITRE IV : ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE

ARTICLE 30 Facilités données au Titulaire pour ses instal-

lations annexes ..

téreerssseressssssssssss 37

ARTICLE 31

Installations ne présentant pas un intérêt
public général ....... ss...

sosseessse DETEPE 38
ARTICLE 32 ‘: Dispositions applicables aux pipe-lines ...,.. 40
ARTICLE 33 : Utilisation par le Titulaire de l'outillage
: public existant ..... nessssssrssssee succes &1
ARTICLE 34 : Installations présentant un intérêt public
général effectuées par l'Autorité Concédante
(ou ses ayants droit) à la demande du Titulaire &i
ARTICLE 35 : Installations présentant un intérêt public

général exécutées par le Titulaire. Concession
ou autorisation d'outillage public .......

ART}

La présent: Convention CU l'ensemble des ve

8 Qui ÿ sont ann

, le
Contrat d'Association conclu entre ETAY et la SociGti visé à l'artiele ja
ci-dessus et ses Éventuels avenants Sunt dispens

des droits de timbre.
11 seront enregistrés sous Je r

me du droit fixe, aux frais du Titélaire,

ÂARTICLE 15 :
"7

La présénte Convention, prend cffet à dater de ji»

Officiel de la République Tunisienne de
Nationale,

Publication au

Journa]
l'arrécé au Minist

attribuant je permis conjointeme

îre de l'Econoxic

nt à ETAP,

et à la Sociéré
réserve de l' &pprobätion des présentes Par loi.

sous

En cinq (5) exemplaires originaux

Pour L& Tunisien

=

Rachid SFAR

Ministre de ] Economie Nationale

‘our ]j' Entreprise Tenisisne

d'Activirés Pere

Pour Springfiela Oversess Inc.
À : je
4 | FR Ones

J. R DEMŒRS

Babib LAÉREC

‘résident Directeur Général

CAHIER DES CHARGES
2" "Es
ARTICLE

TITRE III

REDEVANCE, TAXES ET IMPOTS DIVERS

22 : Droit d'enregistrement et redevances superficiaires

Le Titulaire est tenu de payer, tant pour le Permis de recherche que pour

la ou les concessions, les droits fixes d'enregistrement et les redevances

superficiaires, dans les conditions prévues par la loi minière et par la

Convention à laquelle est annexé le présent Cahier des Charges.

ARTICLE

23 : Redevancé proportionnelle à la production et impôt sur

les bénéfices

Chaque Co-Titulaire s'engage, en outre, à payer ou à livrer gratui-
tement à l'Autorité Concédante, une "redevance proportionnelle à
la production" égale aux taux fixés à l'article 3 de la Convention

appliqués à la valeur ou aux quantités, déterminées en un point dit

“point de perception" qui est défini à l'article 25 ci-après, des

substances minérales du second groupe extraites et conservées par
lui à l'occasion de ses travaux de recherche ou de ses travaux
d'exploitation, avec tels ajustements qui seraient nécessaires pour
tenir compte de l'eau et des impuretés ainsi que des conditions

de température ét de pression dans lesquelles ont êté effectuées

les mesures.

Toutefois, sont exonérés de la redevance proportionnelle

a) les hydrocarbures bruts consommés par le Co-Titulaire pour la
marche de ses propres installations (recherche et exploitation)
- et leurs dépendances légales, ainsi que pour la force motrice

nécessaire à ses propres pipelines de transport.

b) les hydrocarbures que le Co-Titulaire justifierait ne pouvoir

rendre "marchands". °

c) les gaz perdus, brûlés, ou ramenés au sous-sol. KT

LCA
n

- 28 —

3 - La production liquide sur laquelle s'applique la redevance propor-
tionnelle sera mesurée à la sortie des réservoirs de stockage

situés sur les champs de production.

Les méthodes utilisées pour la mesure seront proposées par le

Titulaire et agréées par l'Autorité Concédante.

Les mesures seront faites suivant l'horaire dicté par les nécessi-

tés du chantier.

L'Autorité Concédante en sera informée en temps utile. Elle pourra
sé faire représenter aux opérations de mesures, et procéder ä

toutes vérifications contradictoires.

4 - La redevance proportionnelle à la production sera liquidée et

perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque mois, le
Titulaire transmettra à l'Autorité Concédante un "relevé des quan-
‘tités d'hydrocarbures assujetties à la redevance", avec toutes
justifications utiles, lesquelles se réfèreront notamment aux
mesures contradictoires de production et aux exceptions visées

au paragraphe 2 du présent article.

Après vérification, et correction, s'il y a lieu, le relevé’

mensuel ci-dessus sera arrêté par l'Autorité Concédante.

II - IMPOT_SUR_LES_BENEPICES

L'impôt sur les bénéfices sera celui prévu par la Convention.

ARTICLE 24 : ‘Choix du paiement en espèces ou en nature

$
Le choix du mode de païement de la redevance proportionnelle à la prod c-

tion, soit en espèces, soit en nature, appartient à l'Autorité Concédante.

Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le 30 juin de
chaque année, son choix pour le mode de paiement et également, dans le
cas de paiement en nature sur les points de livraison visés aux articles

27 et 28 (paragraphe 2). Ce choix serä valable du ler janvier au 31

- décembre de l'année euivante. ZT , «7

1ü

Si l'Autorité Concédante ne notifiait pas son choix dans le délai imparti,

‘ elle serait censée avoir choisi le mode de perception en espèces.

11 est entendu que, en ce qui concerne le gaz, l'Autorité Concédante et le

Titulaire se concerteront en vue de fixer les dates de notification et les

7 périodes de validité appropriées.

ARTICLE 25 : Modalité de perception en espèces de la redevance

proportionnelle sur les hydrocarbures liquides

1 - Si la redevance proportionnelle est perçue en espèces, son montant sera

liquidé mensue lement en prenant pour base : d'une part, le relevé

! - arrêté par l'Autorité Concédante, comme il est dit à l'article 23,
paragraphe 4 précédent ; et d'autre part, la valeur des hydrocarbures
liquides déterminés dans les réservoirs situés au bout du pipeline
général ou, en l'absence d'un tel pipeline, à la sortie des réservoirs
de stockage situés sur le champ de production. Ii est convenu que ce
prix s'établira en fonction des prix de vente effectivement réalisés,
diminués des frais de transport mais non de la TFD, à partir desdits

ee | réservoirs jusqu'à bord des navires.

2 - Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à

la redevance sera le prix visé au paragraphe 3 ci-après pour toute

| quantité vendue par le Co-Titulaire pendant le mois en cause, corrigé

par des ajustements appropriés de telle manière que ce prix soit

ramené aux conditions de référence adoptées pour la liquidation de

la redevance et stipulées au paragraphe | ci-dessus.

3 - Le prix de vente sera le prix qu'il aura effectivement reçu notamment
en ce qui concerne les ventes effectuées pour couvrir les besoins de

la consommation intérieure tunisienne en vertu de l'article 80 ci-après.
& - Les prix unitaires d'application pour le mois en cause seront communi-

qués par le Co-Titulaire en même temps qu'il transmettra le relevé -

mensuel dont il a été question au paragraphe 4 de l'article 23.

Ces prix sont vérifiés, corrigés s'il y a lieu, et arrêtés par l'Autorité

cesdante, #2 - ST

sl.

|
1
- 1

Si le Co-Titulaire omet de communiquer les prix, ou ne les comnuni que
pas dans le délai imparti, ceux-ci seront taxés et arrêtés d'office
par l'Autorité Concédante, suivant les principes définis aux paragra-
phes 2, 3 et 4 du présent article, et sur la base des éléments d'infor-

mation en sa possession.

Si l'Autorité Cancédante ne notifie pas au Co-Titulaire son accepta-

tion ou ses observations dans le délai de quinze (15) jours qui suivra

‘le dépôt de la communication, cette dernière sera réputée acceptée par

l'Autorité Concédante.

L'état de liquidation de la redevance proportionnelle pour le mois en
cause sera établi par l'Autorité Concédante et notifié au Co-Titulaire.
celui-ci devra en effectuer le paiement entre les mains du comptable
public qui lui sera désigné, dans les quinze (15) jours qui suivront

la notification de i'état de liquidation.

Tout retard dans les paiements donnera à l'Autorité Concédante, et sans
mise en demeure préalable, le droit de réclamer au Co-Titulaire des
intérêts moratoires calculés au taux légal, Sans préjudice des autres

sanctions prévues au présent Cahier des Charges.

S'il survient une contestation concernant 1a liquidation de la redevance
mensuelle, un état de liquidation provisoire sera établi, le Co-Titulaire
entendu, sous la signature du Ministre de l'Economie Nationale. Il sera

excécutoire pour le Co-Titulaire dans les conditions Prévues au paragra-
phe 5 ci-dessus. |

Après règlement de la contestation, Îl sera établi un état de liquidation
définitive sous 1a signature du Ministre de l'Economie Nationale. Les
moins perçus donneront lieu à versement d'intérêts moratoires au profit
de l'Etat, lors de la liquidation définitive et calculée à partir des

dates des paiements effectués au titre des liquidations provisoires.

ARTICLE 26 : Perception en nature de 1a redevance proportionnelle sur

les hydrocarbures liquides

1 - Si la redevance proportionnelle sur les hydrocarbures liquides est per-
jue en nature, elle sera dûe au point de perception défini à l'article
25 ci-dessous. Toutefois, elle pourra être iivrée en un autre point dit
“point de Jivraison", suivant les dispositions prévues à l'article 27

ci-dessous.

2 — En mème temps qu'il adressera ä l'Autorité Concédante un relevé visé
au paragraphe 4 de l'article 23. ci-dessus, le Co-Titulaire fera connaî-
tre les quantités des différentes catégories d'hydrocarbures liquides
constituant la redevance proportionnelle et l'emplacement prévus où

elles seront stockées.

ARTICLE 27 : Enlèvement de la redevance en nature sur les hydrocarbures

liquides -

] - L'Autorité Concédante peut choisir, comme point de livraison des hydro-

carbures liquides constituant la redevance en nature, soit le point de
- perception, soit tout autre point situé à l'un des terminus des. pipe-

lines principaux du Co-Titulaire, normalement exploités pour la qualité
à délivrer, par exemple, les postes de chargement sur bateaux-citernes
ou wagons-citernes.
L'Autorité Concédante .aménagera à ses frais les moyens de réception
adéquats, au point convenu pour la livraison. Ils seront adaptés à
l'importance, à la sécurité et au mode de production du gisement

d'hydrocarbures.

L'Autorité Concédante pourra imposer au Titulaire de construire les
installations de réception visées ci-dessus, mais seulement dans la
mesure où ii s'agira d'installations normales situées à proximité
des champs de production. Elle devra alors fournir les matériaux

nécessaires et rembourser au Titulaire ses débours réels SZ

A
Le Titulaire sera en outre dégagé de toute responsabilité civile en

ce qui concerne les dommages causés par le fait des personnes dont il
doit répondre, ou des choses qu'il a sous sa garde, à raison des travaux
ainsi exécutés par lui pour le compte de l'Autorité Concédante et suivant

les prescriptions et sous le contrôle de celle-c'.

2 - Les hydrocarbures liquides constituant la redevance en nature seront
livrés par le Co-Titulaire à l'Autorité Concédante au point de livraison

fixé par cette dernière, comme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-àä-
dire en dehors du réseau général de transport du Titulaire, l'Autorité
Concédante remboursera au Co-Titulaire le coût réel des opérations de
manutention et de transport effectuées par celui-ci entre le point de
perception et le point de livraison, y compris la part d'amortissement

de ses installations.

3 - Les hydrocarbures liquides, constituant la redevance en nature, devien-

dront la propriété de l'Autorité Concédante à partir du point de percep-

tion. =

La responsabilité du Co-Titulaire vis-ä-vis de l'Autorité Concédante,
! pour le transport entre ‘le point de perception et le point de livraison
sera celle d'un entrepreneur de transport vis-à-vis du propriétaire de

1a marchandise transportée.

Toutefois, les pertes normales par coulage au cours du transport et du

stockage resteront à la charge de l'Autorité Concédante.

4 - L'enlèvement des produits constituant la redevance en nature sera fait
au rythme concerté chaque mois entre le Co-Titulaire et l'Autorité

Concédante.

Sauf en cas de force majeure, l'Autorité Concédante devra aviser le
Co-Titulaire au moins dix (10) jours à l'avance des modifications qui

pourraient survenir dans le programme prévu de chargement des bateaux

: : y
citernes ou des wagons-citernes. D .
ne : PE ST À

A

sels
M

L'Autorité Concédante fera en sorte que la redevance dûe pour le mois
écoulé soit retirée d'une manière régulière dans les trente 'jours (30)
qui suivront 1a remise par le Co-Titulaire de la communication visée

eu paragraphe 2 de l'article 26.

Toutefois, un plan d'enlèvement portant sur des périodes supérieures à
P Pi

un mois pourra être arrêté d'un commun accord.

$i la redevance a été retirée par l'Autoritée Concédinte dans un délai

de trente (30) jours, le Co-Titulaire n'aura pas droit à une indemnité
de ce chef.

Toutefois, l'Autorité Concédante se réserve le droit d'exiger du
Co-Titulaire une prolongation de ce délai de trente (30) jours pour

une nouvelle période qui ne pourra dépasser soixante (60) jours, et
sous réserve que les quantités ainsi accumulées ne dépassent pas

trente mille (30.000) mètres cubes,

La facilité ainsi donnée cessera d'être gratuite. L'Autorité Concédante
devra payer au Co-Titulaire une indemnité caleulée suivant un tarif
concerté à l'avance, et rémunérant le Co-Titulaire des charges addi-

tionnelles qu'entraîne pour iui cette obligation.

De toute manière, le Co-Tituilaire ne pourra être tenu de prolonger la
facilité visée au dernier alinéa du paragraphe précédent, au-delà de
l'expiration d'un délai total de quatre-vingt dix (30 + 60) jours.
Passé ce délai, ou si les quantités accumulées pour le compte de
l'Autorité Concédante dépassent trente mille mètres ‘cubes (30.000 m3),
les quantités non perçues par elle ne seront plus dûes en nature par
le Co-Titulaire. Celui-ci en acquittera la contre-valeur en espèces

dans les conditions prévues à l'article 25 ci-dessus.

Si les dispositions prévues au second alinéa du paragraphe 5 du présent
article, étaient amenées à jouer plus de deux (2) fois dans le cours
de l'un des exercices visés à l'article 24, second alinéa ci-déssus,

le Co-Titulaire pourra exiger que la redevance soit payée en espèces
jusqu'à la fin dudit se ZA" <yf .

1...
ARTICLE 28 : Redevance dûc sur le gaz

1 - L'Autorité Concédante aura le droit de percevoir sur le gaz produit
î 8
par le Co-Titulaire, après les déductions prévues à l'article 23 du
paragraphe 2 :

— soit une redevance de quinze pour cent (15 Z) en espèces sur le gaz
vendu par le Co-Titulaixe, sur la base des prix réels de vente de

, ce dernier, après les ajustements nécessaires pour les ramener aux

conditions du point de perception ; ce point de perception étant

l'entrée äu pipeline principal de transport du gaz ;

— soit une redevance de quinze pour cent (15 7) en nature sur le gaz
commercial produit par. le Co-Titulaire, mesuré à la sortie des ins-
tallations de traitement. Les méthodes utilisées Pour la mesure

seront proposées par le Titulaire et agréées par l'Autorité Concé-
dante.

L'Autorité Concédante en sera informée en temps utile. Elle pourra

se faire représenter aux opérations de mesure et procéder à toutes

vérifications contradictoires. L' Autorité Concédanté pourra choisir
comme point de livraison, soit le point de perception comme il est
défini au paragraphe précédent, soit tout autre point situé à l'un

des terminus des pipelines principaux du Co-Titulaire dans des con-

‘ditions analogues à celles indiquées dans l'article 27 paragraphes
1, 2et 3.

certains
hydrocarbures qui peuvent exister dans le gaz brut, l'Autorité Concé-

2 - Si le Co-Titulaire décide d'extraire, sous la forme liquide,

dante percévra la redevance après traitement.

La redevance sur ces Produits. liquides sera dûe, soit en nature, soit

en espèces, à partir d'un "point de perception secondaire" qui sera
P , P: P. q

celui où les produits liquides sont séparés du gaz.

Dans le cas où la livraison s'effectuerait en nature, un point de
| livraison différent pourra être choisi par accord mutuel. 11 coïncide

avec une des installations de livraison prévues par le Co-Titulaire
2

J « PA
| pour ses propres besoins, 72 « /
L'Autorité Concédante remboursera Sa quote part des frais de manutention
et de transport, dans des conditions analogues à celles gui font l'objet

de l'article 27, paragraphes 2 et 3.

La redevance en espèces sera calculée sur le prix effectif de vente,
avec les ajustements nécessaires Pour le ramener aux conditions corres-

pondant au point de Perception secondaire,

Le choix de percevoir la redevance, en espèces ou en nature, sera fait

comme prévu pour les hydrocarbures liquides à l'article 24 ci-dessus.

La gazoline naturelle séparée par simple détente sera considérée comme
un hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au
pétrole brut, sauf autorisation préalable de l'Autorité Concédante. Un
plan d'enlèvement portant sur des périodes de six (6) mois pourra être
arrêté d'un commun accord, qu'il s'agisse soit de la redevance payée
en gazoline, soit de l'écoulement dudit produit pour les besoins de

l'économie tunisienne, :
Le Co-Titulaire n'aura l'obligation :

— ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre
‘Son gaz marchand, et seulement dans la mesure où il aurait trouvé

un débouché commercial pour ledit gaz ;

— ni de stabiliser ou de Stocker la gazoline naturelle 3
— ni de réaliser une opération particulière de traitement ou de

recyclage,

Dans le cas où l'Autorité Concédante choisira de percevoir la redevance
en nature, elle devra fournir, aux points de livraison agréés des
moyens de réception adéquats, capables de recevoir sa quote part des
liquides au moment où ces derniers deviendront disponibles au fur et

à mesure de leur production ou de leur sortie des usines de traitement.
L'Autorité Concédante Prendra en charge les liquides à ses risques et
périls, dès leur livraison. Elle ne pourra pas imposer un stockage au
Co-Titulaire pour ces liquides Z.

../...
6 - Dans le cas où l'Autorité Concédante choisira de percevoir la redevance
en espèces, la redevance sera liquidée mensuellement suivant les dispo-

sitions de l'article 23, paragraphe 4 et de l'article 25 ci-dessus.

7 - Si l'Autorité Concédante n'est pas en mesure de recevoir la redevance
en nature dans les conditions spécifiées au paragraphe 5 du présent
article, elle sera réputée avoir renoncé à la perception en nature de
cette redevance ou de la partie de cetic redevance pour laquelle elle

n'aura pas de moyens de réception adéquats.

ARTICLE 29 : Redevance dûe sur les solides

Si le Co-Titulaire exploite des hydrocarbures solides naturels, la redevance

sera fixée d'un commun accord, compte-tenu des conditions d'exploitation du

gisement, à un taux compris entre trois et dix pour cent (3 % à 10 7).

16 «
TITRE IV

ACTIVITES ANNEXES DES INSTALLATIONS DE
RECHERCHE ET D'EXPLOITATION DU TITULAIRE

ARTICLE 30 : Facilités données au Titulaire pour ses installations

annexes .
L'Autorité Concédante, dans le cadre des dispositions légales en la matière,
et notamment des articles 72, 73, 74, 75, 76, 77, 78 et 83 du décret du

ler janvier 1953 donnera au Titulaire toutes facilités en vue d'assurer à
ses frais, d'une manière rationnelle et économique, la prospection, 1'explo-
ration, ‘l'extraction, le transport, le stockage et l'évacuation des produits
provenant de ses recherches et des exploitations, ainsi que toute opération

ayant pour objet la préparation desdits Produits en vue de les rendre .
marchands.

Rentrent notamment dans ce cas, en sus des installations mentionnées expli-

citement au décret du ler janvier 1953, et dans la mesure du possible :

a) 1'aménagemént des dépôts de stockage sur les champs de production, dans
les ports d'embarquement, ou à proximité des usines de Préparation, ou
éventuellement de traitement

b) les communications routières, ferroviaires ou aériennes et maritimes,

les raccordements aux réseaux généraux de voies routières, ferrées ou
aériennes et maritimes ;

c) les pipe-lines, stations de pompage et toutes installations ayant pour

objet le transport en vrac des hydrocarbures ;

à) les postes d'embarquement situés sur le domaine public maritime ou le

domaine public des ports maritimes ou aériens .

e) les télécommunications et leurs raccordements aux réseaux généraux de

télécommunications tunisiens ;

f) les branchements sur les réseaux publics de distribution d' énergie ;

les lignes privées de transport d' énergie ; CA ft

g) les
h) les

alimentations en eau potable et industrielle ;

installations d'épuration et éventuellement, de traitement des gaz

bruts,

ARTICLE 31 : Installations ne présentant pas un intérêt public général]

} - Le Titulaire établira lui-même, et à ses frais, risques et périls, toutes

installations qui seraient nécessaires à ses recherches et à ses exploi-
° Ÿ

tations et qui ne présenteraient pas un caractère d'intérêt public

général, qu'elles soient situées à l'intérieur ou à l'extérieur des con-

cessions.

Rentrent notamment dans, ce cas :

a)
b)

c)

e)

£)

les réservoirs de stockage sur les champs de production ;
les "pipe-lines" assurant la collecte du pétrole brut ou du gaz
P 8

depuis les puits jusqu'aux réservoirs précédents ;

les “pipe-lines" d'évacuation permettant Le transport du pétrole
brut ou des gaz depuis lesdits réservoirs jusqu'au point d'embarque-

ment par chemin de fer, ou par mer, ou jusqu'aux usines de traitement

les réservoirs de stockage aux points d'embarquement ;

les installations d'embarquement en vrac par pipelines permettant

le chargement des wagons-citernes ou des bateaux-citernes ;

les adductions d'eau particulières dont le Titulaire aurait obtenu

l'autorisation ou la concession 3

les lignes privées de transport d'énergie électrique 3

les pistes et routes de service pour l'accès terrestre et aérien à

ses chantiers ; N

les télécomunications entre ses chantiers ;

d'une manière générale, les usines, centrales thermiques, installa-
tions industrielles, ateliers et bureaux destinés à l'usage exclusif

du Titulaire, et qui constitueraient des dépendances légales de son
2

entreprise D7Ee à

k) l'utilisation de son propre matériel de transport terrestre et aérien

permettant l'accès à ses chantiers.

2 - Pour les installations visées aux alinéas c), e), f), et g) du paragraphe
précédent, le Titulaire sera tenu, si l'Autorité Concédante l'en requiert, É
de laisser des tierces personnes utiliser lesdites installations, sous ;

les réserves suivantes :

a) le Titulaire ne sera tenu ni de construire, ni de garder des instal-

lations plus importantes que ses besoins propres ne le nécessitent ; i

b) les besoins propres du Titulaire seront satisfaits en priorité sur

ceux des tiers utilisateurs ;

c) l'utilisation par des tiers ne gënera pas l'exploitation faite par le

Titulaire pour ses propres besoins ;

d) des tiers utilisateurs paieront au Titulaire une juste indemnité pour

le service rendu.

Les tarifs en condition d'usage applicables aux tiers seront fixés :
+ par le Ministre de l'Economie Nationale sur la proposition du
Titulaire. 115 seront établis de manière à couvrir, à tout instant,
les dépenses réelles du Titulaire, y compris une quote part de ses
frais normaux d'amortissement et d'entretien plus une marge de quinze
pour cent (15 %) pour frais généraux et bénéfices, marge non applica-

ble à l'Etat Tunisien.

3 - L'Autorité Concédante se réserve le droit d'imposer au Titulaire de con-
clure, avec des tiers titulaires de Permis ou de concessions minières,
des accords en vue d'aménager et d'exploiter en commun les ouvrages
visés aux alinéas c), e), £), g) et h) du paragraphe | du présent
article, s'il doit en résulter une économie dans les investissements

et dans l'exploitation de chacune des entreprises intéressées.

4 - L'Autorité Concédante, dans le cadre de la législation et de la règle-
mentation en vigueur, fera toute diligence en vue de pourvoir le

Titulaire des autorisations nécessaires pour exécuter les travaux visés

au paragraphe | du présent article, 222 EST

le

ARTICLE 32 : Dispositions applicables aux pipe-lines

Les pipe-lines pour le transport en vrac des substances minérales du second
groupe serent installés et exploités par le Titulaire et à ses frais, con-
formément aux rêgles de l'Art, et suivant des prescriptions réglementaires

de sécurité applicables à ces ouvrages.

Le Titulaire prendra toutes précautions utiles pour éviter les risques de
pollution des nappes d'eau voisines des pipe-lines, et les risques de

perte d'hydrocarbures, d'incendie ou d'explosion,

Si le tracé des pipe-lines traverse des éléments du domaine publie, ou des
propriétés privées, et si l'implantation de ces pipe-lines ne peut pas être
résolue soit par les accords amiables obtenus par le Titulaire, soit par
le simple jeu des articles 74, 76 et 77 du décret du ler janvier 1953, on

appliquera les dispositions suivantes :
Les projets d'exécution seront établis par le Titulaire et soumis à l'appro-

bation préalable de l'Autorité Concédante après une enquête parcellaire

règlementaire.

L'Autorité Concédante se réserve le droit d'imposer des modifications au
tracé projeté par le Titulaire, si le résultat de l'enquête susvisée rend

nécessaire de telles modifications:

L'occupation des propriétés privées par le Titulaire sera faite dans les

conditions fixées par les articles 77 et 78 du décret du ler janvier 1953.

L'occupation des parcelles du domaine public sera faite sous le régime des
autorisations d'occupation temporaire du domaine public, suivant le droit
commun en vigueur pour les occupations de l'espèce, et les règlements

particuliers applicables aux diverses catégories d'éléments du domaine

public.

Les dispositions du présent article s'appliquent aux installations annexes
de pipe-lines, telles que stations de pompage, réservoirs, brise-charges,

. PE ET

évents, ventouses, vidanges, etc.

sl...

«0 =
#

ARTICLE 33 : Utilisation par le Titulaire de l'outillage public existant

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations,

tous les éléments existants de l'outillage public de la Tunisie, suivant

les clauses, conditions et tarifs en vigueur et sur un pied de stricte égali-

té au regard des autres usagers.

ARTICLE 34 : Installations présentant un intérêt public général effectuées

par l'Autorité Concédante (ou ses ayants droit) à la demande

du Titulaire

1 - Lorsque le Titulaire justifiera avoir besoin, pour développer son

industrie de recherche et d'exploitation de substances minérales du

second groupe, de compléter l'outillage publie existant, ou d'exécuter
des travaux présentant un intérêt public général, il devra en rendre
compte à l'Autoritcé Concédante.

L'Autorité Concédante et le Titulaire s'engagent à se concerter pour
trouver la solution optima susceptible de répondre aux besoins légitimes
exprimés par le Titulaire, compte tenu des dispositions législatives et

règlementaires en vigueur concernant le domaine public et les services

publics en cause.

Sauf dispositions contraires énoncées aux articles 38, 39 et 40 ci-après,
les deux Parties conviennent d'appliquer les modalités ci-dessous :

a) le Titulaire fera connaître à l'Autorité Soncédarte ses intentions

concernant les installations en cause.

Il appuiera sa demande d'une note justifiant la nécessité desdites

installations, et d'un projet d'exécution précis.

I1 y mentionnera les délais d'exécution qu'il entendrait observer
s'il était chargé de l'exécution des travaux. Ces délais devront
correspondre aux plans généraux de développement de ses opérations
en Tunisie, tels qu'ils auront été exposés par lui dans les rapports
et compte-rendus qu'il est tenu de présenter à l'Autorité Concédante

en application du Titre V du présent Cahier des Charges. K > u

b) l'Autorité Conrédante est tenue de faire connaître au Titulaire dans

c)

un délai de trois (3) mois, ses observations sur l'utilité des travaux,
ses observations. concernant les dispositions techniques envisagées par
le Titulaire et ses intentions concernant les modalités suivant ies-

quelles les travaux seront exécutés.

Elle se ‘réserve le droit, soit d'exécuter les travaux elle-même, soit

d'en confier l'exécution au Titulaire.

si l'Autorité Concédante décide d'exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer elle-même le finänce-
ment des dépenses de premier établissement correspondantes, ou bien

si elle entend imposer au Titulaire de Jui rembourser tout où partie
des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à l'Autorité
Concédante la totalité (ou la part convenue) des dépenses réelles
düment justifiées, par échéances mensuelles et dans le mois qui suit
la présentation des décomptes, sous peine d'intérêts moratoires

calculés au taux légal.

dans les cas visés à l'alinéa (c) précédent, les projets d'exécution
seront mis au point d'un commun accord entre les deux Parties, con-
formément aux règles de l'Art, et suivant les clauses et conditions
générales et les spécifications techniques particulières appliquées
par les départements intéressés de la Tunisie.

Les projets seront approuvés par le Ministre de l'Économie Nationale,
le Titulaire entendu.

11 sera tenu compte des observations de ce dernier dans la plus large

mesure possible.

Le Titulaire aura le droit de retirer sa demande, s'il juge trop

élevée la participation financière qui lui est imposée.

S'il accepte la décision du Ministre de l'Economie Nationale, l'Auto-
rité Concédante est tenue d'exécuter les travaux avec diligence et
d'assurer la mise en service des ouvrages dans un délai normal eu
égard aux besoins légitimes exprimés par le Titulaire et aux moyens

d'exécution susceptibles d'être mis en oeuvre.

3 - Les ouvrages ainsi exécutés seront mis à la disposition du Titulaire

pour la satisfaction de ses besoins, mais sans que celui-ci puisse en

revendiquer l'usage exclusif.

L'Autorité Concédante où tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation,
l'entretien et le renouvellement, dans les conditions qui seront fixées

au moment de l'approbation des projets d'exécution.
. PP pro]

h = Le Titulaire, en contrepartie de l'unnge deuditen inutallations, payera
à leur exploitant les taxes d'usages, péages et tarifs qui seront fixés

par le Ministre de l'Economie Nationale, le Titulaire entendu.

Ceux-ci seront comparables aux taxes, péages et tarifs pratiqués en
Tunisie pour des services publics ou entreprises similaires, s'il en

existe.

A défaut, ils seront calculés comme il est dit à l'article 31, para-

graphe 2, dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à l'alinéa c) du para-
graphe 2? du présent article, remboursé tout ou partie des dépenses de
premier établissement, il en sera tenu compte dans la même proportion

dans le calcul des tarifs, péages et taxes d'usage.

ARTICLE 35 : installations présentant un intérêt public général éxécütées

2. STATE EN nÉTEr pupiic général exécutées
par lé Titulaire, ‘concession ou autorisation d'outilläge
"5 cr COREESS on où autorisation d outilläge

public

Dans le cas visé à l'article précédent, paragraphe 2, alinéa b), où l'Auto-
rité Concédante décide de confier au Titulaire l'exécution des travaux pré-
sentant un intérêt public général, celui-ci bénéficiera, pour les travaux

considérés d'une concession ou d'une autorisation d'outillage public.

1 - S'il existe déjä, pour le type d'installation en cause, une règlementa-

tion, codification où jurisprudence des autorisations ou concessions

A
de l'espèce, on s'y refèrere. ZA

1...

- ya =

Tel est le cas, notanment des occupations temporaires du domaîne public,
des installations portuaires des prises et adductions d'eau, des embran-

chements de voies ferrées.

| © 2 - S'il n'en existe pas, et sauf dispositions contraires stipulées aux
articles 38, 39 et 40 ci-après, on appiiquera les dispositions générales

ci-dessous.

ÿ La concession (ou l'autorisation) d'outillage public, sera formulée
E .

dans un acte séparé, distinct de l'arrêté de la concession.

La construction et l'exploitation seront faites par le Titulaire aux

: risques et périls de celui-ci.

Les projets seront établis par le Titulaire. ls sexont approuvés par

le Ministre de l'Economie Nationale.

Î Les règlements de sécurité et d'exploitation seront approuvés par le
Ministre de l'Economie Nationale, le Titulaire entendu,

.Les ouvrages construits par le Titulaire sur îe domaine de l'Etat ou
des collectivités ou des établissements publics feront retour de droit
à l'Autorité responsable dudit domaïne en fin de concession.

Enfin, la concession comportera l'obligation pour le Titulaire de
mettre ses ouvrages et installations à la disposition de l'Autorité
Concédante et du public, étant entendu que le Titulaire aura le âroit
- de satisfaire ses propres besoins par priorité, avant de satisfaire
ceux des autres utilisateurs. Les tarifs d'utilisation seront fixés

comme il est dit à l'article 31, paragraphe 2, dernier alinéa.

ARTICLE 36 :' Durée des autorisations ou des ééhcessions ‘consenties

poûr les installätiôns annexes ‘du Titulaïre

1 - Les autorisations ou concessions d'occupation du domaine public ou äu
domaine privé de l'Etat, les autorisations ou concessions d'outillage

1° public, seront accordées au Titulaire pour la durée de validité âu

L Permis de recherches, 747 ST À
A

sols.

Elles seront automatiquement renouvelées aux mêmes conditions, tant :que

ce Permis (ou une portion de ce Permis) sera lui même renouvelé.

Elles seront automatiquement Prorogées, le cas échéant, si le Titulaire

obtient une où plusieurs concessions, instituées comme il est dit aux

articles 12 et 13 et jusqu'à l'expiration de la dernière de ces conces-

sions.

Si, toutefois, l'ouvrage motivant 1!

d'être utilisé par le Titulaire, l'Autorité Concédante se réserve les

droits définis ci-dessous :

:a)

b)

lorsque. l'ouvrage susvisé cessera définitivement d'être utilisé par
le Titulaire, l'Autorité Concédante pourra prononcer d'office l'an-

nulation de l'autorisation ou la déchéance de la concession corres-
pondante ;

lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le
Titulaire pouvant ultérieurement avoir besoin d'en reprendre l'utili-
sation, l'Autorité Concédente pourra en requérir l'usage provisoire,
soit pour son compte, soit pour le compte d'un tiers désigné par elle.
Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que

celui-ci deviendra à nouveau nécessaire Pour ses recherches ou ses

exploitations.

ARTICLE 37 : Dispositions diverses relatives aux autorisations

ou concessions autres que la concession minière

De toute manière, les règles imposées au Titulaire pour l'utilisation d'u

service public, pour 1' occupation du domaine public ou du domaine privé

de l'Etat et pour les autorisations ou concessions d'outillage public,

seront celles en vigueur à l'époque considérée, en ce qui concerne la

sécurité, la conservation et la gestion du domaine public et des biens
de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement

par le Titulaire des droits d' enregistrement, taxes et redevances prévus

à l'époque par les barèmes Bénéraux communs à tous les usagers. SZ

Z2E

autorisation ou la concession cessait
= 4h =

Les tarifs, taxes d'usage et péages seront ceux des barèmes généraux en

vigueur pour les actes de l'espèce.

L'Autorité Concédante s'engage à ne pas instituer à l'occasion de la déli-
vrance des concessions ou autorisations susvisées et au détriment du
Titülaire, des redevances, taxes, péages, droits ou taxes d'usage frappant
les installations annexes du Titulaire d'une manière discriminatoire, et
constituant des taxes ou impôts additionnels déguisés n'ayant plus le carac-

tère d'une juste rémunération d'un service rendu. :

ARTICLE 38 : Dispositions applicables aux captages et adductions d'eau

1 - Le Titulaire est censé parfaitement connaître les difficultés de tous
ordres que soulèvent les problèmes d'alimentation en eau potable,
industrielle ou agricole dans le périmètre couvert par le Permis initial

dont il a été question à l'article 2 ci-dessus.

2 - Le Titulaire pourra, s'il le demande, souscrire des polices d'abonnement
temporaires ou permanentes aux réseaux publics de distribution d'eau
potable ou industrielle, dans la limite de ses besoins légitimes, et

dans Îà limite des débits dont ces réseaux peuvent disposer,

Les abonnements seront consentis suivant les clauses, conditions géné-

rales et tarifs applicables pour les réseaux publics en question.

Les branchements seront établis sur projets approuvés par le Ministre

de l'Agriculture (Service Hydraulique) par le Titulaire et à ses frais,

suivant les clauses et conditions techniques applicables aux branche-

ments de l'espèce.

Notamment, les branchements destinés à rester en place plus de quatorze

(4)'ans seront exécutés en tuyaux de fonte centrifugée, ou en tuyaux

d'une qualité et d'une durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle du Ministre

de l'Agriculture (Service Hydraulique) et feront l'objet d'essais de
sr

recette pour 1edit mervice. ET

sl...
Le ministre de l'Agriculture, dans la décision portant autorisation

du branchement et approbation du rojet, et s'il s'agit de. branchements
: PP P

es
destinés à être utilisés pendant plus de quatorze (14) ans, pourra

imposer que le branchement soit remis, après réception, à l'organisme
ou concessionnaire chargé de la gestion du ‘réseau public dont dérive

le branchement et qu'il soit classé dans les ouvrages dudit réseau

publie.

Par ailleurs, le Ministre de l'Agriculture se réserve le droit d'imposer
un diamètre des canalisations tel que le débit possible en service normal
dans es canalisations en question dépasse de vingt pour cent (20 %) le

débit garanti à la police d'abonnement.

Enfin, le Ministre de l'Agriculture pourra prescrire au Titulaire d'exé-
cuter un branchement d'un diamètre supérieur au diamètre fixé par la”
règle précédente, en vue de désservir des points d'eau publics où des
tiers abonnés sur ledit branchement, à charge de rembourser au Titulaire

le supplément de dépenses entraîné par cette décision.

Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation
en eau de ses chantiers notamment de ses ateliers de sondage, et lorsque
les besoins légitimes du Titulaire ne pourront pas être assurés économi-
quement par un branchement sur un point d'eau public existant Cou un
réseau public de distribution d'eau), l'Autorité Concédante s'engage à
lui donner toutes facilités d'ordre technique ou administratif, dans

le cadre des dispositions prévues par le Code des Eaux en vigueur, et
sous réserve des droits qui pourront être reconnus à des tiers, pour
effectuer, sous le contrôle du service spécial des eaux, les trävaux de

captage et d'adduction des eaux du domaine public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, sous le régime d'une autorisa-
tion provisoire délivrée par le Ministre de l'Agriculture, les eaux du
domaine public découvertes par lui à l'occasion de ses travaux, pourvu
qu'i1 n'endommage pas la nappe dont elles proviendraient, et ne porte
pas atteinte à des droits d'eau reconnus à des tiers. Il est bien enten-
du que, dans ce cas, il déposera immédiatement une demande régulière
d'autorisation ou de concession, concernant ces eaux. Cette faculté

subsistera jusqu'ä ce qu'il soit statué sûr ladite demande, conformément

à la procédure fixée par le Code des Eaux en vigueur. 4
WK LE

Les ouvrages de captage (à l'exclusion des ouvrages d'adduction) exé-
cutés par le Titulaire en application des autorisations visées ci-dessus,
feront retour à l'Etat sans indemnité, tels qu'ils se trouvent lorsque

le Titulaire aura cessé de les utiliser.

gi les travaux de captage effectués par le Titulaire donnent un débit

supérieur aux besoins de celui-ci, l'Autorité Concédante pourra requérir
que le Titulaire livre aux services publics 1a fraction du débit dont il
n'a pas l'utilisation, contre une juste indemnité couvrant la quote-part

de ses dépenses d'exploitation et d'entretien des ouvrages hydrauliques.

En tout état de cause, l'Autorité Concédante pourra requérir que le
Titulaire assure gratuitement et pendant toute la durée qu'il exploitera
le captage autorisé, l'alimentation des points d'eau publics, dans la
limite du dixième du débit de captage, une fois déduits des débits
réservés au profit de points d'eau publics préexistants, ou les débits

réservés pour couvrir les droits reconnus à des tiers.

Lorsque le Titulaire aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers miniers ou de ses installations annexes,
et qu'il ne pourra obtenir que ses besoins légitimes soient assurés
d'une manière suffisante, économique, durable et sûre, par un brgnche-
ment sur un point d'eau public existant (ou un réseau publie de distri-
bution d'eau), les deux Parties conviennent de se concerter pour recher-
cher de quelle manière pourront être satisfaits les besoins légitimes

du Titulaire :

a) tant que les besoins exprimés par le Titulaire restent inférieurs à
mille mètres cubes (1.000 m3) d'eau potable par jour, l'Autorité
Concédante s'engage, sous réserve des droits antérieurs reconnus
à des tiers ou au profit de points d'eau publics préexistants et si
elle ne veut pas (ou ne peut pas) exécuter elle-même dans des délais
satisfaisants les travaux de captage nouveaux ou de développement de
captages (ou réseaux publics) existants, à donner toutes facilités
au Titulaire pour effectuer à ses frais les captages et adductions

nécessaires, dans les conditions stipulées aux paragraphes 2 et 3

2 : AS
du présent article. 22 d ñ

L'Autorité Concédante, le Titulaire entendu, et compte tenu des
données acquises par l'inventaire des ressources hydrauliques de la
Tunisie, se réserve le droit d'arbitrer équitablement les intérêts
événtuellement opposés du Titulaire, des tiers utilisateurs et des
services publics, et de désigner le ou les emplacements où le Titu-
laire obtiendra l'autorisation (ou la concession) de captage ; dans
une zorie couvrant le périmètre du Permis initial visé à l'article 2,
plus une bande frontière d'une profondeur de çinquante kilomètres
{50 km) à partir dudit périmètre. Le choix sera fait pour faire
bénéficier le Titulaire des conditions géographiques et économiques

les plus favorables possibles.

b) si les besoins permanents exprimés par le Titulaire dépassent le
débit de mille mètres cubes (1.000 m3) par jour, l'Autorité
Concédante ne peut d'ores et déjà s'engager à autoriser le Titulaire

à capter un tel débit dans 1a zone couverte par le Permis minier

initial plus la bande frontière d'une profondeur de cinquante kilo-
mètres visés à l'alinéa précédent.

Dans cette hypothèse, les deux Parties se concerteront pour adopter

‘toute mesure susceptible de satisfaire les besoins légitimes du s

Titulaire, compte tenu; d'une part, des données fournies par l'inven-

taire des ressources hydrauliques de la Tunisie et d'autre part,

de 1a politique générale suivie par l'Autorité Concédante en matière

d'utilisation des ressources hydrauliques.

5 = Le Titulaire n'engage à ue soumettre à touten los règles ot disciplines
d'utilisation qui lui seraient prescriptes par l'Autorité Concédante
en ce qui concerne les eaux qu'il pourrait capter, et qui appartien-

draient à un système aquifère déjà catalogué et identifié par l'inven-

taire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la découverte
d'un système aquifère nouveau, non encore catalogué ni identifié par
l'inventaire des ressources hydrauliques, n'ayant pas de communication
avec un autre système aquifère déjä reconnu, l'Autorité Éoncédante
réserve au Titulaire une priorité pour l'attribution des autorisations

S A

ou des concessions de captage dans ledit système.

el...
bu

Néanmoins, il est bien entendu que cette priorité ne saurait faire
obstacle à l'intérêt général, ni s'étendre au-delà des besoins légitimes

des installations minières et des installations annexes du Titulaire.

Avant l'abandon de tout forage de recherche, l'administration pourra
décider du captage par le Titulaire, de toute nappe jugée exploitable,
étant entendu que les dépenses engagées de ce chef seront à la charge
de l'Etat.

ARTICLE 39 : Dispositions applicables aux voies ferrées

1 -

Le Titulaire, pour la desserte de ses chantiers miniers, de ses pipe-lines,
de ses dépôts et de ses postes d'embarquement, pourra aménager à ses
frais des embranchements particuliers de voies ferrées se raccordant aux

réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le Titulaire en se conformant
aux conditions de sécurité et aux conditions techniques imposées aux
réseaux tunisiens d'intérêt général. Ils seront approuvés par le Ministère

compétent après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés
par le Titulaire, pour tenir compte des résultats donnés par l'enquête
parcellaire et ‘pour raccorder au plus court, selon les règles de l'art,

les installations du Titulaire avec les réseaux d'intérêt général.

Si l'exploitation de l'embranchement particulier est faite par le
Titulaire, celui-ci se conformera aux règles de sécurité qui sont appli-

quées aux réseaux tunisiens d'intérêt général.
Les règlements d'exploitation seront approuvés par le Ministère compétent.

L'Autorité Concédante se réserve le droit d'imposer que l'exploitation
de l’embranchement particulier soit faite par un réseau d'intérêt général.
Dans ce cas, ledit réseau assumera la responsabilité et la charge de

l'entretien des voies de l'embranchement du Titulaire.

Le matériel roulant, notamment les wagons-citernes, appartenant en

ropres au Titulaire, devra être d'un modèle agréé par le service du
Prop: £

contrôle des chemins de fer. LE . ST j

5-

11 sera entretenu, aux frais du Titulaire, par le réseau d'intérêt géné:al

sur lequel il circule.

Les tarifs appliqués seront ceux du tarif commun en vigueur sur les

réseaux d'intérêt général.

Il est. précisé .que le pétrole brut transporté en wagons-citernes appar-

tenant au Titulaire bénéficiera du tarif pondéreux.

ARTICLE 40 : Dispositions applicables aux installations de chargement

1

et de déchargement mar

Lorsque le Titulaire aura à résoudre un problème de chargement ou de
déchargement maritime, les Parties conviennent de se concerter pour
arrêter d'un commun accord les dispositions susceptibles de satisfaire
les besoins légitimes exprimés par le Titulaire.

Sauf! cas exceptionnels, où la solution nettement la plus économique
serait d'aménager un tel poste de chargement ou de déchargement en
rade foraine, la préférence sera donnée à toute solution comportant

l'utilisation d'un port ouvert au commerce,

Dans ce dernier cas, l'Autorité Concédante stipulant tant en son nom
propre qu'au nom de l'Office des Ports Nationaux Tunisiens, s'engage

à donner toute facilité au Titulaire, dans les conditions prévues par
la législation générale sur la police des ports maritimes et par les
règlements particuliers des ports de commerce de la Tunisie, et sur un
pied d'égalité vis-à-vis des autres exploitants de substances minérales

du second groupe, pour qu'il puisse disposer :

— des plans d'eau du domaine public des ports ;

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir
sur ducs d'Albe, les navires-citernes usuels ;

— des terres-pleins du domaine publie des ports nécessaires à l'aména-

gement d'installation de transit ou de stockage.

Les occupations du domaine public des ports seront placées sous le

régime des conventions dites ‘de taxe n° XIII".

Les péages, droits et taxes de port frappant le pétrole brut seront ceux

applicables à la catégorie “minerais et phosphates"
3 - Si la solution adoptée est celle d'un poste de chargement ou de déchar-

gement en rade foraine, les installations (y compris les pipe-lines
flottants) seront construites, balisées et exploitées par le Titulaire
et à ses frais sous le régime de l'autorisation d'occupation temporaire

du domaine public maritime.

Les dispositions adoptées et les règlements d'exploitation seront ap-

prouvés par le Ministère compétent sur proposition du Titulaire,

La redevance d'occupation du domaine public: maritime pour les autorisa-
tions de l'espèce sera calculée et liquidée suivant les modalités et
les tarifs communs appliqués par l'Office des Ports Nationaux Tunisiens

pour les conventions de taxe n° XIII,

ARTICLE 41 : Centrales thermiques

N

Les centrales thermiques brûlant du brut, du gaz ou les sous-produits
de l'extraction ne sont pas considérées comme des dépendances légales
de l'entreprise, sauf si elles alimentent exclusivement les propres

chantiers du Titulaire,

En tout état de cause, les centrales thermiques et les réseaux de
distribution d'énergie installés par le Titulaire pour ses propres
besoins, seront assujettis à toutes les rêglementations et à tous

les contrôles appliqués aux installations de production et de distri-
bution d'énergies similaires.

Si le Titulaire a un excédent de puissance sur ses besoins propres,
ses centrales thermiques devront alimenter en énergie les aggloméra-
tions voisines. En outre, il devra prévoir la possibilité d'aménager,
aux frais de l'Autorité Concédante, un sur-équipement plafonné à
trente pour cent (30 Z) de 1a puissance de chaque centrale. Cètte
énergie sera vendue à son prix de revient à un organisme de distri-
bution désigné par l'Autorité Soncédante, 32

ARTICLE 42 : Substances minérales autres que celles du deuxième groupe

Si le Titulaire, à l'occasion de ses recherches ou de ses exploitations
d'hydrocarbures, était amené à extraire des substances minérales autres

que celies du deuxième groupe, sans pouvoir séparer l'extraction des
hydrocarbures, l'Autorité Concédante et le Titulaire se concerteront pour
examiner si lesdites substances minérales doïvent être séparées et conser _

vées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de
conserver les substances autres que celles du deuxième groupe si leur
séparation et leur conservation constituaient des opérations trop onéreuses

ou trop difficiles.

ARTICLE 43 : Installations diverses

Ne seront pas considérées comme dépendances légales de l'entreprise du

Titulaire :

— les installations de traitement des hydrocarbures liquides solides ou

gazeux, en particulier les raffineries ;

- les installations de toute nature produisant ou transformant de l'énergie,
dans la mesure où elles ne sont pas destinées à l'usage exclusif du

Titulaire ;

- les installations de distribution au public de combustibles liquides ou

gazeux.

Par contre, seront considérées comme des dépendances légales de l'entreprise
du Titulaire les installations de première préparation des hydrocarbures
extraits, aménagées par lui en vue de permettre le transport et a commer-
cialisation desdits hydrocarbures et notamment, les installations de

“dégazolinage" de gaz brut J

53 -
- 54

TITRE V

SURVEILLANCE MINTERE ET DISPOSITIONS
TECHNIQUES

ARTICLE 44 : Documentation fournie au Titulaire par l'Autorité

Concédante
——cEgante

en sa possession et concernant :

— le cadastre et la topographie du pays ;

— la géologie générale 5 | °

— l'hydrologie et l'inventaire des ressources hydrauliques ;
— les mines.

ARTICLE 45 .: Contrôle technique

articles 46 à 66 ci-après.

ARTICLE &6 : Application du code des eaux

Le Titulaire, tant pour ses travaux de recherches que pour ses travaux
d'exploitation, se conformera aux dispositions de 1a législation tunisienne

actuellement en vigueur Concernant les eaux du domaine public et précisées

par les dispositions du présent Cahier des Charges, SATU4#

7
c./...

Les eaux qu'il pourrait découvrir au cours de ses travaux restent classées

dans le domaine public. Elles ne sont susceptibles d'utilisation Permanente,
par lui, qu'en se conformant à la procédure d'autorisation ou de concession
prévue au Code des Eaux, .
Le Titulaire est Lenu de prendre toutes mesures äppropriées qui seront
concertées avec le service hydraulique au Ministère de l'Agriculture en

vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire
tout forage si les dispositions prises ne sont pas susceptibles d'assurer

la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au service hydraulique tous les ren-
seignements qu'il aura pu obtenir à l'occasion de ses forages sur les
nappes d'eau rencontrées par lui (position, niveau statique, analyses,
débit) dans les formes qui lui seront prescrites par le Bureau de
l'inventaire des Ressources Hydrauliques.

ARTICLE 47 : Accès aux chantiers

L'Autorité Concédante- pourra à tout moment, envoyer sur les chantiers du
Titulaire un agent qui aura libre accès à toutes les installations et à

leurs dépendances légales.

Cet agent pourra obtenir communication sur place, mais seulement pendant
les heures normales de travail, des pièces tenues sur le chantier, énumé=
rées au présent titre. Sur demande écrite de l'Autorité Concédante, il

pourra s'en faire délivrer une copie certifiée conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s'assurer du progrès des travaux,
procéder aux mesures et jaugeages des hydrocarbures et, d'une façon

générale, vérifier que les droits et intérêts de l'Autorité Concédante

; er
sont sauvegardés LE. 5
- }
#

6 - |

ARTICLE 48 : Obligation de rendre compte des travaux

Le Titulaire adressera à l'Autorité Concédante, trente (30) jours au moins

avant le commencement des travaux :

le programme de prospection géophysique projeté, qui doit comprendre une
carte mettant en évidence le carroyage à utiliser, ainsi que le nombre
de kilomètres à couvrir et la date approximative du commencement des
opérations ;

— une copie des films des profils sismiques dès que disponible ;

- un rapport d'implantation concernant :

+ soit un forage de prospection ;

. soit un programme relatif à un ensemble de forages de développement ;

. soit un programme relatif à un ensemble de forages d'études,

Le rapport d'implantation précisera :

- les dispositions envisagées pour l'alimentation en eau ;

l'emplacement du ou des forages projetés, défini par ses coordonnées

géographiques, avec extrait de carte annexé ;

les “objectifs recherchés par le forage, ou l'ensemble ées forages ;

les prévisions géologiques relatives aux terrains traversés H

— le programme minimum des opérations de carottage et de contrôle du ou
des forages ; .

—.la description sommaire du matériel employé ;

— le progranme envisagé pour les tubages ;

éventuellement, les procédés que le Titulaire compte utiliser pour mettre

en exploitation le ou les forages.

ARTICLE 49 : Carnet de forage -

Le Titulaire fera tenir sur tout chantier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'Autorité Concédante, où seront notées

au fur et à mesure des travaux, sans blanc ni grattage, les conditions

d'exécution de ces travaux, en particulier : SE

cel.
— 98

A défaut et sauf impossibilité, l'échantillon unique ne sera prélevé
qu'après avoir été examiné par un représentant qualifié de l'Autorité

Concédante.

Dans le cas où cet examen préalable serait impossible, un compte rendu

spécial en sera fait à l'Autorité Concédante.

En outre, si l'échantillon unique n'a pas êté détruit, i1 sera réintégré
dans la collection, par le Titulaire ou par l'Autorité Concédante après
avoir subi les examens ou analyses.

Le Titulaire conservera soigneusement le reste des déblais et carottes
pour que l'Autorité Concédante puisse à son tour prélever des échan-

tillons pour sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forages qui resteront après
les prises d'échantillons visées ci-dessus seront conservés par le
Titulaire aussi longtemps qu'il le jugera utile 3 Îls seront mis par
lui à la disposition de l'Autorité Concédante au plus tard à l' expira-.

tion du Permis.

Le Titulaire, informera l'Autorité Concédante avec un délai suffisant
pour qu' fil puisse s'y faire représenter, de toutes opérations importantes
tels que cimentation, essais de fermeture d'eau, essais de mise en

production.

Le Titulaire avisera l'Autorité Concédante de l'exécution des opérations
de carottage électrique.

Le Titulaire avisera l'Autorité Concédante de tout incident grave
susceptible de compromettre le travail d'un forage, ou de modifier de

façon notable les conditions de son exécution.

Au moins une fois par mois le Titulaire fournira à l' Autorité Concédante
une copie des rapports concernant les examens faits sur les carottes
et les déblais de forage, ainsi que les opérations de forage, y compris

les activités spéciales mentionnées dans les deux premiers alinéas

du paragraphe 3 du présent articte, WT ET
TE

1.
Sur demande de l'Autorité Concédante, le Titulaire sera tenu de
délivrer un deuxième exemplaire des rapports et documents, si celui-ci

est réclamé par le service hydraulique.

Réciproquement l'Autorité Concédante devra faire connaître au Titulaire,
dans les délais d'un mois, les observations qu'elle pourrait faire sur

les rapports mentionnés au premier alinéa du présent paragraphe.
En outre, l'Autorité Concédante adressera au Titulaire copie de tous
les rapports d'essais et d'analyses qu'elle aura pu elle même exécuter

ou-faire exécuter.

ARTICLE 52 : Compte rendu mensuel d'activité

Le Titulaire adressera chaque mois à l'Autorité Concédante un rapport

d'activités couvrant :

a) les études, synthèses, interprétations géologiques et géophysiques

avec les cartes y afférentes ;

b) l'avancement réalisé, les observations faites et Îles résultats obtenus

par tous ses forages, sous réserve de ce qui est stipulé à l'article 55.

ARTICLE 53 + ‘Arrêt d'un forage
Sauf en ce qui concerne les forages groupés visés à l'article 55 ci-après,
le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir

avisé l'Autorité Concédante.

Sauf circonstances particulières, cet avis devra être donné au moins

soixante douze (72) heures à i'avance.

11 devra faire connaître, s'il s'agit d'un abandon de forage, les mesures
envisagées pour éviter les risques qui pourraient en résulter tant pour

les gîtes d'hydrocarbures que pour les nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées concertées
avec l'Autorité Concédante après consultation éventuelle du service

hydraulique, pour éviter la déperdition dans les vi des nappes
d'hydrocurbures, de gaz ou d'eau. ST
7 7

w *

LL

Toutefois, si l'Autorité Concédante n'a pas fait connaître ses observations
dans les soixante douze (72) heures qui suivront le dépôt de l'avis de

l'arrêt du forage, le programme de bouchage proposé par le Titulaire sera

censé avoir été accepté. -

ARTICLE 54 : Compte rendu de fin de forage

Le Titulaire adressera à l'Autorité Concédante dans un délai maximum de
trois (3) mois après l'arrêt d'un forage de prospection, ou d'un forage
isolé non-compris dans l'un des programmes d'ensemble visés à l'article 55,

un rapport d'ensemble, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra :

a) une copie du profil complet dudit forage, donnant la coupe des terrains
traversés, les observations et mesures faites pendant le forage, le plan
des tubages restant dans le puits, les fermetures d'eau effectuées et
le cas échéant, les diagraphies électriques et les résultats des essais

de mise en production ;

b} un rapport qui contiendra les renseignements géophysiques et géologiques
originaux, propriété du Titulaire et provenant des études faites par
lui en Tunisie, se référant directement à la structure géologique sur

laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les données
acquises, les renseignements ci-dessus se référeront directement à un
carré dont le centre est le forage en question, et dont les côtés sont
des segments orientés Nord-Sud et Est-Ouest, mesurant dix kilomètres

(10 km) de longueur.

Après l'achèvement d'un forage de développement, le Titulaire fournira

seulement les renseignements indiqués à l'alinéa a) ci-dessus.

.…./...
ARTICLE 55 : Dispositions particulières applicables aux groupes de

forage d'étude ou de développement

Sont modifiés comme il est dit ci-après,.les dispositions des articles 48,
49, 52, 53, 54 ci-dessus, pour ce qui concerne les forages d'étude entre-
pris soit en série, soit isolément, en vue d'obtenir seulement des renseigne-
ments d'ordre géologique ou géophysique, ou encore pour ce qui concerne les

forages de développement entrepris en série dans une même zone.

1 - Avant le commencement des opérations de forage, le ‘Titulaire adressera
à l'Autorité Concédante un rapport d'implantation relatif au progranme

envisagé et précisant les points suivants

a) l'objet recherché par le Titulaire dans cette opération ;

b) l'étendue et la situation de la région à l'intérieur de laquelle
il se propose de mener l'opération ;

c) les emplacements approximatifs des forages envisagés ;

d) les profondeurs maxima et minima que les forages pourraient atteindre ;

e) les mesures que le Titulaire envisage de prendre au éours de chaque
forage pour résoudre les problèmes posés par les nappes aquifères ;

f) la description du ou des appareils de forage qui seront employés ;

g) les procédés que le Titulaire envisage, le cas échéant pour l'emploi
des tubages ; ‘

h) ia façon dont le Titulaire se propose de rassembler, préserver et
mettre à la disposition de l'Autorité Concédante et du service
hydraulique les renseignements d'ordre géologique et hydrologique
qui pourront être obtenus dans de telles opérations 3

i) les procédés généraux que le Titulaire se propose d'utiliser au
moment de l'abandon de chaque forage, afin de résoudre les problèmes
posés par la préservation des nappes d'hydrocarbures, de gaz ou
d'eau ; 7".

ji) éventuellement, les procédés que le Titulaire compte utiliser pour

mettre en exploitation les forages de développement.

2 - Dans les trente (30) jours qui suivront la réception dudit rapport,
l'Autorité Concédante et le service hydraulique devront communiquer
au Titulaire leurs observations et leurs recommandations au sujet

des propositions contenues dans le rapport sus-indiqué du Titulaire.

PE
3 -

Pendant l'exécution des travaux visés dans le programme dont il est
question ci-dessus, le Titulaire fournira au moins, tous les mois,
à l'Autorité Concédante et au service hydraulique, le cas échéant,
un rapport de forage sur la marche des travaux, exposant pour chaque
forage :
a) son emplacement exact, défini par ses coordonnées géographiques ;
b) sa profondeur totale ;
c). les formations géologiques rencontrées ;
à) les mesures prises pour protéger les couches contenant de l'eau
ou des hydrocarbures ; ° ‘
e) les mesures prises lors de l'abandon ;
f) le cas échéant, la profondeur et la description des couches contenant
les hydrocarbures ;
g) s'il y a lieu, les résultats des essais faits sur les nappes d'eau

ou d'hydrocarbures.

Dans le cas des forages de développement, le Titulaire, s'il entend faire
ün essai sur une nappe d'hydrocarbures,- en informera l'Autorité |
Concédante au moins vingt quatre (24). heures avant le commencement de
l'essai, sauf circonstances particulières. 11 agira de même vis-à-vis

du service hydraulique pour les essais projetés sur les nappes aquifères.

Après aéhèvement des travaux prévus au programme, un compte rendu

d'ensemble sera adressé à l'Autorité Concédante dans les conditions

fixées à l'article 54 ci-dessus. Ce compte rendu présentera une

synthèse de tous les résultats obtenus pour l'ensemble des forages
exécutés au titre du programme. Il rapportera, pour chacun des forages
qui dépassent une profondeur de cinquante (50) mètres, les coupes et

renseignements visés à l'alinéa a) du même article 54.

Les renseignements prévus à l'alinéa b) de l'article 54 ne seront pas
exigés pour les forages de développement entrepris en exécution d'un

programme d'ensembie.

Les dispositions des articles 50 et 51 seront applicables aux forages
visés au présent article. Toutefois, la constitution des collections
visées à l'article 51 sera simplifiée au maximum, et limitée à la con-

servation des échantillons nécessaires pour la bonne interprétation

des résultats des forages, PE ° « :

e 84 =

ARTICLE 56 : Essais des forages

1 - Si au cours d'un forage, le Titulaire juge nécessaire d'effectuer un
essai sur une couche de terrain qu'il croit susceptible de produire
des hydrocarbures, il en avisera l'Autorité Concédante au moins

vingt quatre (24) heures avant de commencer un tel essai.

Le Titulaire agira de même vis-à-vis du Service Hydraulique pour les
essais qu'il jugerait nécessaire d'effectuer sur les couches présumées

aquifères.

2 - Le Titulaire n'aura pas contrevenu aux obligations résultant pour lui
du paragraphe précédent, si du fait de circonstances imprévisibles et
indépendantes de sa volonté, ou du fait de l'absence ou de l'éloigne-
ment du représentant qualifié de l'Autorité Concédante ou du Service

Hydraulique, il n'avait pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche
de terrain présumé contenir de l'eau ou des hydrocarbures, et néces-
sitant un essai immédiat, le délai de préavis sera réduit à six (6)

heures.

De même le Titulaire pourra effectuer toutes opérations ou essais
nécessaires säns attendre l'arrivée du représentant qualifié de
l'Autorité Concédante ou du Service Hydraulique, en cas d'urgence,
et lorsque l'observation stricte des délais de préavis risquerait
de compromettre la sécurité ou le succès du forage en cours. Tel
est le cas, notamment des essais du type connu dans la profession

sous le nom "Drill Stem Test",

Dans les cas exceptionnels visés au présent paragraphe, le représentant
qualifié du Titulaire devra s'efforcer de prévenir immédiatement le
représentant de l'Autorité Concédante ou du Service Hydraulique |
selon le cas, par les moyens les plus rapides qui seraient à sa dis-
position. En outre, le Titulaire en adressera sous trois (3) jours

un compte rendu écrit et circonstancié à l'Autorité Concédante

justifiant en particulier les raisons qui l'ont empêché d'observer

les délais de préavis. Pa

PET EES
3 -

En dehors des exceptions prévues aux paragraphes 4, 5, 7 ci-après du
présent article, l'initiative de décider d'entreprendre ou de renouveler

un essai appartiendra au Titulaire.

Pendant l'exécution d'un forage, et à 1a demande du représentant dûment
qualifié du service intéressé, le Titulaire sera tenu de faire l'essai
de toute couche de terrain susceptible de contenir des hydrocarbures ou

de l'eau ; à la condition toutefois qu'un tel essai puisse être exécuté

a) sans qu'il nuise à la marche normale des Propres travaux du Titulaire ;

b) sans Occasionner des dépenses anormales pour le Titulaire 3
c) sans compromettre les travaux ou le matériel, nimettre en danger

le personnel du Tituiaire.
Si le Titulaire se propose de boucher une partie quelconque d'un “forage
de prospection", et en même temps qu'il adressera à l'Autorité Concédante
l'avis mentionné à l'article 53 ci-dessus, il fera connaître audit
service, outre le procédé qu'il compte utiliser Pour boucher le forage
ou la partie du forage, la manière suivant laquelle il se Propose d'essayer
toute couche intéressée par le plan de bouchage, et susceptible de con-
tenir des hydrocarbures.

a) dans le délai de soixante douze (72) heures fixé à l'article 53,
l'Autorité Concédante devra faire connaître au Titulaire, en même
ÉEup8 que sa réponse concernant le plan de bouchage, son avis sur
les essais proposés par le Titulaire ; et s'il désire, ou non,
l'exécution d'essais autres que ceux envisagés par le Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés par
l'Autorité Concédante, dans la mesure où ils s'avèreront réalisables

du point de vue technique.

si L'un des essais prévus ci-dessus est considéré, au moment de son
exécution, comme non satisfaisant par le représentant dûment qualifié
de l'Autorité Concédante, et si ce représentant le demande, ledit
essai, sauf impossibilité technique, sera prolongé dans les limites

raisonnables, ou immédiatement recommence,

b)

Cependant, dans aucune circonstance, le Titulaire ne sera tenu
d'exécuter ou de tenter plus de trois (3) fois l'essai en question,

à moins qu'il n°y consente.

Dans le cas où l'exécution, ou la répétition de l'un des essais ef-
fectués comme il est dit à l'alinéa précédent, sur la demande äu
représentant de l'Autorité Concédante, et malgré l'avis contraire
du représentant du Titulaire, occasionnerait au Titulaire une perte

ou une dépense, une telle perte ou dépense serait à la charge :

- du Titulaire, si ledit essai révèle une-capacité de production égale
ou supérieure aux quantités indiquées à l'article 11 du présent

Cahier des Charges ;

- de l'Autorité Concédante, si la capacité de production révélée par
un tel essai est inférieure aux quantités mentionnées à l'articie 13

ci-dessus ;

- des deux Parties, par moitié si l'essai en question, sans constituer
une découverte au sens de l'article 11, donnait des résultats

supérieurs aux quantités visées à l'article 13.

Toutefois, Lorsque l'essai complémentaire est demandé par l'Autorité
Concédante en vue d'obtenir des résultats supérieurs aux quantités
indiquées à l'article 11, älors qu'un essai précédent sur la même
couche de terrain a déjä donné une découverte au sens de l'article 13,
les pertes ou dépenses resteront entièrement à la charge de 1'Autorité
Concédante, en cas d'échec.

Dans les quarante huit (48) heures qui suivront l'achèvement de
l'ensemble des essais prévus au présent paragraphe, l'Autorité
Concédante donnera par écrit au Titulaire son accord sur les
résuitats obtenus par lesdits essais. En même temps, elle donnera

son consentement, suivant le cas, soit à l'abandon définitif du

forage, soit à sa poursuite et à son complet achèvement en vue de

AA

le transformer en puits productif d'hydrocarbures.

bte

Faute d'avoir donné un accord écrit dans Île délai de quarante huit
(48) heures sus-indiqué, l'Autorité Concédante sera censée avoir

accepté les décisionsprises par Îe Titulaire.

d) Dans le cas où l'on envisagerait d'abandonner le forage et où aucun

essai n'aurait été demandé ni par l'Autorité Concédante ni par le

Titulaire, l'approbation, par l'Autorité Concédante d'un plan de
bouchage du forage, équivaut ä la reconnaissance formelle par
l'Autorité Concédante du fait que le forage n'a pas découvert des

hydrocarbures en quantité importante ou exploitable

e) Tout essai cherchant à prouver l'existence d'uñe découverte au sens
des articles 11 et 13 ci-dessus, sera toujours effectué dans les
conditions prévues auxdits articles, contradictoirement, en présence
des représentants qualifiés de l'Autorité Concédante et du Titulaire.

6 - Lorsqu'au cours d'un "forage de développement", on pourra légitimement
supposer l'existence d'un gisement d'hydracarbures suffisamment important
et non encore reconnu, le Titulaire sera tenu, dans les cinq (5) années
- qui suivront, de procéder à tous essais techniquement utiles pour complé-

ter la reconnaissance de ce gisement.

* Al" expiration de ce délai, l'Autorité Concédante pourra, le cas échéant,
faire jouer 1es dispositions prévues aux alinéas a) et b) du paragraphe 5

du présent article.

7 - gi l'Autorité Concédante estime que l'un des forages faits par le”
Titulaire a rencontré une couche de terrain sur laquelle aurait pu être
définie une découverte au sens de l'article 11, mais que, pour une raison
quelconque, cette couche n'a pas été soumise à des essais adéquats,
l'Autorité Concédante pourra requérir du Titulaire qu il exécute un

autre forage dans le voisinage immédiat du premier, aux fins d'accomplir

l'essai envisagé.

Le forage et les essais seront faits dans les conditions suivantes :

a) pour le forage de ce puits, le Titulaire ne pourra pas être requis
d'utiliser du matériel, du personnel, ou des approvisionnements qui

seraient essentiels à la réalisation de son programme gere

7 F/

- bi-

b) les dépenses du forage et des essais seront imputées suivant les
dispositions prévues dans l'alinéa b) du paragraphe 5 du présent
article ;

c) les essais seront faits suivant les spécifications de l'article J1.

ARTICLE 57 : Compte rendu annuel d'activité

Le Titulaire sera tenu de fournir avant le ler avril de chaque année un compte
rendu général de son activité pendant l'année grégorienne précédente. Ce
compte rendu indiquera les résultats obtenus -pendant l'année considérée,
ainsi que les dépenses de prospection et d'exploitation engagées par le
Titulaire. 11 fera connaître, en outre, un programme provisoire d'activité

pour l'année suivante.

Ii sera établi dans les formes qui seront concertées à l'avance entre

l'Autorité Concédante et le Titulaire.

ARTICLE 58 : Exploitation méthodique d'un gisement

] - Toute ‘exploitation régulière devra être conduite suivant un plan méthodique

s'appliquant à un gisement, Ou à un ensemble de gisements productifs.

2 - Un mois au moins avant de commencer l'exploitation régulière d'un gise-
ment, le Titulaire devra porter à la connaissance de l'Autorité Concé-
dante le programme des dispositions envisagées par lui pour cette exploi-

tation.

Toutefois, certains forages pourront être préalablement mis et maintenus
en exploitation continue, en vue de réunir les éléments d'appréciation
jugés nécessaires pour l'établissement du programme, ou en vue d'alimen-
ter les installations de forage ; à moins que l'Autorité Concédante
n'estimé que cette pratique risque de compromettre l'exploitation uité-

rieure, notamment en provoquant des appels d'eau et de gaz préjudiciables

à une bonne exploitation, 7227

cl
LE

3 - Dans les puits produisant des hydrocarbures liquides, les pertes de gaz
devront être aussi réduites que possible, dans la mesure où le permet-
tront les circonstances, et la nécessité d'aboutir à une production ef-
ficiente et économique pour les liquides. Dans les puits ne produisant
que du gaz, il est interdit de laisser ces puits débiter hors du circuit
d'utilisation, sauf pendant des opérations de forage et de mise en pro-

d

duction, et pendant les essais de production.

4 — Le programme d'exploitation énoncera, avec toutes les précisions utiles,
les méthodes choisies dans l'objet d'assurer la récupération optimum des
hydrocarbures contenus dans les gisements, ét notamment avec la meilleure

utilisation de l'énergie.

Des dérogations à la règle ci-dessus pourront être accordées par
l'Autorité Concédante à la demande du Titulaire, si celui-ci fait la
preuve que des circonstances exceptionnelles rendent son application

impraticable.

5 - Toute modification importante apportée aux dispositions du programme

primitif sera immédiatement portée à la connaissance de l'Autorité

Concédante.
ARTICLE 59 : Contrôle des forages productifs

Le Titulaire disposera sur chaque forage, ou chaque groupe de forages pro-
ductifs, des appareils permettant de suivre régulièrement, d'une manière

non équivoque, et conforme aux usages suivis par l'industrie du pétrole ou
du gaz, les conditions relatives à ses opérations de production, ainsi que

les variations de longue et de courte durée de ces conditions,

Tous les documents concernant ces contrôlesseront à la disposition de
l'Autorité Concédante. Sur demande de celle-ci, le Titulaire lui en fournira
des copies certifiées conformes ou des photocopies.

ARTICLE 60 : Reconnaissance et conservation des gisements

Le Titulaire en accord avec l'Autorité Concédante exécutera Les opérations,
mesures ou essais nécessaires pour reconnaître le gîte, et pour éviter dans

13 plus large mesure du possible le gaspillage des ressources d'hydrocarbures.

Il tiendra à jour les relevés, diagrammes et cartes qui seraient utiles

pour cet objet.

Le Titulaire pourra être Tappelé par l'Autorité Concédante à l'observation
des règles de l'Art, En particulier, il sera tenu de régler et éventuellement
de réduire le débit des forages, de façon que l'évolution régulière du
gisement ne soit pas troublée.

ARTICLE 61 : Coordination des recherches et des exploitations faites

dans un même gisement par. plusieurs exploitants différents

Si, Selon toute apparence, un même gisement s'étend sur les périmètres de
plusieurs concessions distinctes attribuées à des bénéficiaires différents,
le Titulaire s'engage à conduire ses recherches et son exploitation sur la

partie du gisement qui le cencérne en se conformant à un plan d'ensemble,

Ce plan sera établi dans les conditions définies ci-après EE

1 - L'Autorité Concédante invitera chacun des Titulaires intéressés par
un même gisement à se concerter pour établir un plan unique de recher-

ches et d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases suivant lesquelles

les hydrocarbures extraits seront répartis entre les Titulaires.

11 précisera, le cas échéant, les modalités suivant lesquelles sera
désigné un “Comité de Coordination" chargé de diriger les recherches
et l'exploitation en commun.

L'Autorité Concédante Poutra se faire représenter aux séances dudit
Comité.

2 - À défaut d'un accord amiable entre les intéressés, intervenu dans les
| quatre vingt dix (90) jours à partir de l'invitation faite par l'Autorité
Concédante, ceux-ci seront tenus de présenter à l'Autorité Concédante

leurs plans individuels de recherches ou d'exploitation.

y KZ

cl

AUTICLÉ 63 1  UuilGs de mesures

Les renseignements, chiffres, relevés, cartes et plans, seront fourais à
l'Autorité Concédante en utilisant les unités de mesures ou les échelles

agréées par l'Autorité Concédante.
Toutefois, à l'intérieur des services du Titulaire, le système anglais de
numération pourra être utilisé sous réserve de donner les conversions

correspondantes en système métrique.

ARTICLE 64 : Cartes et plans

1 - Les cartes et plans seront fournis par le Titulaire en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services

topographiques mais agréés par l'Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l'Autorité
Concédante et le service topographique, ils pourront être établis par
‘les soins et aux frais du Titulaire, aux échelles et suivant les pro-

cédés qui ‘paraîtront les mieux adaptés à l'objet cherché.

Ils seront, dans tous les cas rattachés aux réseaux de triangulation et

de nivellement généraux de la Tunisie.

2 - L'Autorité Concédante et le Titulaire se concerteront Pour déterminer
dans quelles conditions ce dernier pourra exécuter des travaux de levé
de plans, cartographie, photographies aériennes, restitutions photo-
gramétriques, etc..., ce qui seraient nécessaires Pour les besoins de
ses recherches où de ses exploitations,

Si le Titulaire confie lesdits travaux à des entrepreneurs autres que
le service topographique tunisien, le Titulaire sera tenu d'assurer
la liaison avec le service topogräphique tunisien, de telle manière
que les levés faits par ses agents ou ses entrepreneurs, et leurs

pièces minutes, soient communiqués au service topographique tunisien,

et puissent être utilisés par ce dernier. EL fe
A °

ls,

4
Le Titulaire remetira au service topographique tunisien deux tirages des

| photos aériennes levées par lui, ou pour son compte.

3 - L'Autorité Concédante, s'engage, dans la limite des restrictions et
servitudes imposées par la Défense Nationale, à donner au Tituiaire
toutes autorisations de parcours et toutes autorisations de survol
d'aéronefs, ou de prises de vues aériennes, lui permettant d'exécuter

les travaux topographiques en question.

ARTICLE 65 : Bornages, rattachement aux réseaux du service

topograp ue

Les zones couvertes par Île Permis de recherches, ou par les concessions,
seront délimitées à la demande du Titulaire et à ses frais par le service

topographique tunisien.

L'Autorité Concédante s'engage à mettre ce service à la disposition du
Titulaire pour tous les travaux topographiques de délimitation et de

bornage qui paraîtraient nécessaires, suivant les tarifs en vigueur à

1'époque considérée.

Les coordonnées des sommets seront calculées dans le système adopté par

le service topographique tunisien pour la région considérée.,

| La matérialisation du bornage des sommets sur le terrain ne sera faite que

| si des contestations survenaient avec des tiers. Dans ce Cas, 1'implanta-
tion des bornes sera confiée au service topographique.

| Dans le cas des zones situées sur le domaine public maritime, la matériali-

sation des limites ne sera imposée qu'autant qu'un tel bornage paraîtrait
| indispensable, et dans la limite de La possibilité de réalisation d'un

balisage en mer.

ARTICLE 66 : Caractère confidentiel des documents fournis par

ulaire

| le

1 - Sous les réserves énoncées ci-après, les documents fournis par le

| Titulaire en application de la législation minière et du présent

PAS NW

TITRE VI

PROLONGATION, EXPIRATION, RENONCIATION
DECHEANCE DE LA CONCESSION |

ARTICLE 68 : Droit préférentiel du Titulaire en cas de nouvelles

concessions .

A l'expiration d'une quelconque concession du Titulaire, l'Autorité Concédante
s'engage à donner au Titulaire un droit préférentiel pour l'attribution
éventuelle d’une nouvelle concession sur la surface considérée aux clauses
et conditions qui pourront être fixées .alors d'un commun accord. Ce droit
préférentiel comprend l'engagement de la part de l'Autorité Concédante, de
ne pas attribuer une nouvelle concession à un tiers sans avoir préalablement
offert au Titulaire de la lui attribuer, aux mêmes clauses et conditions que
celles que l'Autorité Concédante sera prête à consentir audit tiers. À cet
effet, avant la fin de la cinquième année précédant l'expiration de ia con-
- cession, l'Autorité Concédante décidera si elle désire attribuer une nouvelle
concession sur la surface considérée, et notifiera sa décision au Titulaire

par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les dispositions des
articles 71, 72, 74, 75 et 76 ci-dessous pourront cesser d'être applicables
en totalité ou partiellement, coñformémeñt aux conditions qui seront précisées

dans la Convention et le Cahier des Charges afférents à la nouvelle concession.

ARTICLE 69 : Obligation de posséder en propre et de maintenir en bon

état les ouvrages revenant à l'Autorité Concédante

Le Titulaire sera tenu de posséder en toute propriété et de maintenir en bon
état d'entretien les bâtiments, ouvrages, machines, appareils et engins de
toute nature qui doivent faire gratuitement retour à l'Autorité Concédante

à la fin de ia concession par application de l'article 7] du présent Cahier

des Charges.

11 pourra à son choix, soit acquérir les terrains, soit les prendre en

location, soit les utiliser sous le régime de l'occupation temporaire.

PA
Les baux ou contrats relatifs à toutes les locations ou occupations de
terrains devront comporter une clause réservant expressément à l'Autorité
Concédante la faculté de se substituer au Titulaire, soit en cas de renon-
.-ciation ou de déchéance de la concession, soit si l'expiration de la conces-
sion doit survenir au cours de la durée du contrat. Il en sera de même pour
tous les contrats de fourniture d'énergie ou d'eau, ou de transports spéciaux

concernant les hydrocarbures en vrac.
Un état des lieux et un inventaire des biens visés au présent article seront
dressés contradictoirement dans les six (6) mois qui suivront 14 notification

du refus de la prolongation.

ARTICLE 70 : Responsabilité de l'Autorité Concédante vis-à-vis des

tiers après la reprise de la concession

L'Autorité Concédante sera responsable vis-à-vis des tiers des indemnités

où réparations dûes pour les dégâts de surface se manifestant après qu'elle
aura repris la concession pour quelque cause que ce soit, sauf recours,
pendant un délai de cinq (5) ans à dater de la reprise, s'il y a lieu, contre

le Titulaire, à raison des travaux exécutés par lui.

ARTICLE 71 : Retour à l'Autorité Concédante des installations

du Titulaire en fin de concession par arrivée au terme

1 - Feront retour à l'Autorité Concédante à la fin de la concession par
arrivée au terme, les installations limitativement énumérées ci-après,
à condition qu'elles se trouvent à l'intérieur du périmètre de la con-
cession, et qu'elles soient à cette époque indispensables à la marche
courante de cette concession :

a) les terrains acquis par le Titulaire ; :

b) les droits à bail, ou à occupation temporaire que détient le Titulaire ;

c) les puits, sondages, et tous travaux miniers établis à demeure, les
bâtiments industriels correspondants ;

d) les routes et pistes d'accès, les adductions d'eau (y compris les

captages et les installations de pompage), les lignes de transport
June

Réciproquement, il en sera de même pour les installations du Titulaire
ne faisant pas retour à l'Autorité Concédante et dont l'usage serait
indispensable à celle-ci pour la marche courante de l'exploitation de

la concession reprise par elle.

3 - Les installations visées ci-dessus remises gratuitement à l'Autorité
Concédante dans l'état où elles se trouveront le jour de l'expiration
de la concession, si elles ont été achetées ou aménagées avant la dixième

e & sus ;
(10°) année qui précède le terme de la concession. -

ARTICLE 72 : Retour à l'Autorité Concédante des installations

faites dans les dix (10) dernières années de.la

concession

Les installations visées au paragraphe | de l'article 71 qui auront pu être
aménagées où achetées par le Titulaire dans les dix (10) dernières années

de la concession pour l'exploitation de cette concession seront remises à
l'Autorité Concédante contre paiement de leur valeur estimée à dire d'expert,
compte tenu de l'état où elles se trouveront et dans les conditions définies

ci-après :

1 - Pendant les dix (10) dernières années de la concession, le Titulaire
ouvrira pour les travaux de premier établissement exécutés par lui
un "Registre Spécial" où seront portés ceux de ces travaux dont il
pourra demander le rachat par l'Autorité Concédante en fin de concession

et à dire d'expert, en application du premier alinéa du présent article.
P P

2 - Le Titulaire devra, avant le premier avril de chaque année, soumettre à
l'Autorité Concédante le projet de tous les travaux de premier établis-
sement qu'il a l'intention d'effectuer au cours de l'année suivante,
et qu'il propose de porter au Registre Spécial. L'Autorité Concédante
aura toutefois 1a faculté de prolonger au-delà äu premier avril le délai

imparti au Titulaire pour la présentation de ce projet de travaux.

Faute par l'Autorité Concédante d'avoir fait connaître sa décision dans
un délai de quatre (4) mois, après réception par elle du projet présenté

par le Titulaire, l'admission des travaux au Registre Spécial sera réputée

see ZT yS=
- 82 —

D = La procédure appliquée en ce qui concerne Le règlement deu sommes dûcu
au Titulaire pour les travaux visés au paragraphe | du présent article,
sera celle fixée par l'article 18 ci-dessus. Les paiements auront lieu
sur présentation de décomptes mensuels. Ils seront effectués dans les
deux (2) mois qui suivront l'acceptation du décompte, sous peine d'in-

térêts moratoires calculés au taux légal.

5 - Si les ouvrages exécutés par le Titulaire en application du présent
article sont productifs, l'Autorité Concédante pourra prescrire, le

Titulaire entendu :

- soit, si la chose est possible, leur fermeture momentanée, partielle
ou totale ; toutes mesures conservatoires d'entretien en bon état
Étant dûes et faites par le Titulaire aux frais de l'Autorité Concé-

dante ;

- soit, leur mise en exploitation, à rendement réduit ou normal.

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation des-
dits ouvrages appartiendront à l'Autorité Concédante, sous réserve que
celle-ci rembourse au Titulaire en ce qui les concerne, les frais d'ex-

ploitation calculés comme il est dit à l'article 18 ci-dessus.
ARTICLE 77 : Renonciation à la concession
En ET À a concession

Si le Titulaire veut exercer son droit de renoncer à la totalité ou à une
partie seulement de l'une de ses concessions, les droits respectifs de

l'Autorité Concédante et du Titulaire seront réglés suivant la procédure
prévue par le décret du ler janvier 1953 et notamment par ses articles65

et 66 suivant les dispositions spéciales prévues au présent article,

Contrairement aux dispositions de l'avant-dernier alinéa de l'article 66
sus-visé du décret du ler janvier 1953, une demande de renonciation
partielle ne pourra être refusée. Il est entendu toutefois que les obliga-
tions résultant du présent Cahier des Charges et notamment de son article

15, seront reportées intégralement sur le reste de 1a concession.

ARTICLE 78 : Cas de déch&ance

Outre les cas de déchéance prévus dans les articles 68 et 69 (2 premiers
alinéas) et 86 (premier alinéa) du décret du ler janvier 1953, la déché-
ance de la concession ne pourra être prononcée ä l'encontre d'un

Co-Titulaire que si celui-ci :

refuse d'effectuer, ou, par suite de négligences graves et répétées,
n'effectue pas les travaux visés aux articles 18, 75 et 76 du présent

Cahier des Charges, si leurs dispositions devaient être appliquées ;

—-contrevient aux dispositions des articles 15, 17 et 92 dudit Cahier des

Charges ;

ne paie pas à l'Autorité Concédante les redevances stipulées au Titre III

du présent Cahier des Charges, dans les conditions qui y sont prévues ;

effectue des manquements graves et systématiques aux obligations qui lui

sont imposées par Le Titre V du présent Cahier des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur une partie

seulement de la concession en cause, au choix de l'Autorité Concédante,

Si l'un des cas de déchéance survient, le Ministre de l'Economie Nationale
notifiera au Co-Titulaire une mise en demeure de régulariser sa situation
dans un délai qui ne pourra être inférieur à six (6) mois.

Si le Co-Titulaire en cause n'a pas régularisé sa situation dans un délai
imparti, ou s'il n'a pas fourni une justification satisfaisante de sa
situation, la déchéance pourra être prononcée, par arrêté du Ministre

de l'Economie Nationale, sur avis conforme du Conseil des Ministres.

Cet arrêté sera publié au Journal Officiel de la République Tunisienne.

La publication de l'arrêté de déchéance aura pour effet de transférer à
l'Autorité Concédante la part du Co-Titulaire en cause dans la propriété
de 1a concession. J1 sera alors fait application à son égard des disposi-
tions prévues au présent Cahier des Charges, notamment celles des

articles 71 et 72, pour le cas de l'expiration normale de la concession.

cs
ARTICLE 79 : Défaut de demande de la concession dans le délai

prescrit après une découverte

Si dans les douze (12) mois qui suivront la preuve d'une découverte au sens
de l'article 11, le Titulaire n'a pas déposé la demande de concession visée
à l'article 12, Paragraphe 1, ci-dessus, l'Autorité Concédante se réserve 1e
droit de frapper de déchéance et sans mise en demcure préalable, le Permis
de recherche détenu par le Titulaire, couvrant une surface choisie par
l'Autorité Concédante, et dont le périmètre répondra aux conditions fixées

aux paragraphes 2 et 3 du même article 12.

Dans ce cas, l'Autorité Concédante pourra exiger du Titulaire et sans indemnité
la remise gratuite des installations faites par lui dans le périmètre du Permis

frappé de déchéance et rentrant dans les catégories énumérées à l'article 71.

FA
1 - a)

b)

ce)

4)

- Bb -

TITRE VII

CLAUSES ECONOMIQUES

ARTICLE 80 : Réservesdes hydrocarbures pour les besoins de l'économie

tunisienne

L'Autorité Concédante aura le droit d'acheter par priorité une part
de la production de pétrole brut extrait par le Co-Titulaire de ses
concessions en Tunisie, jusqu'à concurrence de vingt pour cent (20 7)
de cette production, pour couvrir les besoins de la consommation
intérieure tunisienne, quel que soit le développement ultérieur de
l'économie du pays. Le prix pratiqué pour de telles ventes sera le
prix FOB réel obtenu par le Co-Titulaire à l'occasion de ses autres

ventes à l'exportation, diminué de dix pour cent (10 %).

Si le Co-Titulaire produit plusieurs qualités de pétrole brut, le
droit d'achat portera sur chacune de ces qualités, sans pouvoir
excéder au maximum vingt pour cent (20 %) de l'une d'entre elles,

sauf accord formel du Co-Titulaire.

Pour l'exécution des obligations stipulées par le présent article,
le Co-Titulaire sera placé sur un pied d'égalité vis-à-vis des
autres producteurs de substances minérales du second groupe en
Tunisie, de manière à n'intervenir que proportionnellement à sa

quote part de la production globale de la Tunisie.

Cette obligation de la part du Co-Titulaire de fournir une part de
sa production jusqu'à concurrence de vingt pour cent (20 4) sera
indépendante de da redevance proportionnelle visée aux articles 23

à 29 du présent Cahier des Charges.

Les dispositions du paragraphe 4 de l'article 27 ci-dessus sont

ZT

applicables en ce qui concerne le stockage du pétrole brut.

fl

- 90 -

TITRE VIII

s DISPOSITIONS DIVERSES
—— © Û " Î

ARTICLE 83 : Election de domicile

Le Co-Titulaire est tenu de faire élection de domicile en Tunisie. Faute
par lui d'avoir un domicile connu en Tunisie, les notifications seront

valablement faites au uiège du Gouvernaral de Tunis,

ARTICLE 84 : Hygiène publique

Le Titulaire est tenu à se soumettre à toutes les mesures d'hygiène édictées

par la législation et la rëglementation en vigueur en Tunisie,

Notamment, il devra assujettir ses chantiers à la surveillance permanente
des agents et des médecins des Services de la Santé Publique, et y appliquer
toutes les mesures de protection qui lui seraient prescrites contre les
épidémies.

ARTICLE 85 : Législation du travail

Le Titulaire est tenu de se soumettre à toutes les prescriptions de la
législation et de la règlementation en, vigueur en Tunisie en ce qui

concerne le travail et la Prévoyance sociale,

ARTICLE 86 : Nationalité äu personnel =

Le personnel sera dans la mesure du possible recruté parmi les ressortis-
sants de la République Timisienne 3 toutefois, le Titulaire Pourra employer
des ressortissants de tous autres Pays dans la mesure où il ne trouverait
pas parmi les ressortissants de la République Tunisienne du personnel ayant

: de

2
l'expérience et les qualifications nécessaires x

ARTICLE 87 : Formation de techniciens en matière de recherche

d'hydrocarbures

Le Titulaire s'engage à faciliter, dans la plus large mesure compatible
avec la bonne marche de ses travaux, la formation en Tunisie du personnel

technique et de main-d'oeuvre spécialisée en matière d'activités pétrolières.

À cette fin, et dans des conditions qui seront fixées d'un commun accord
entre le Titulaire et l'Autorité Concédante, le Titulaire organiserd,
chaque fois que ses travaux d'exploitation le rendront possible, des cours
et stages dans des centres de formation professionnelle correspondant aux

diverses techniques qu'il mettra en oeuvre sur ses chantiers.

ARTICLE 88 : Admission et circulation du personnel étranger

Sauf restrictions qui seraient nécessaires du point de vue de la Sécurité

du Territoire ou de la Défense Nationale, compte tenu de l'engagement qui
fait l'objet de l'article 87 ci-dessus, et dans le cadre de la règlementation
applicable aux travailleurs étrangers, l'Autorité Concédante facilitera
l'admission en Tunisie, et la libre circulation sur le territoire tunisien du
personnel et de la main d'oeuvre qualitifée de nationalité étrangère dont l

il pourrait avoir besoin pour la bonne marche de ses travaux, et qu'il aurait

recruté en toute considération des dispositions de l'article 86.

ARTICLE 89 : Récours aux offices publics de placement

Le Titulaire sera tenu de s'adresser aux bureaux de placement et aux autori-
tés locales pour l'embauche de 1a main d'oeuvre non spécialisée ou de la

main d'oeuvre qualifiée susceptible d'être recrutée en Tunisie.

I1 sera tenu d'admettre des candidatures qualifiées présentées par lesdits
bureaux, ou lesdites autorités locales dans la limite ci-après de l'effectif

total embauché par lui :

- Cadres : trente pour cent (30 %) au moins ;

- Ouvriers spécialisés : soixante pour cent (60 4) au moins ;
…

Le À ss

- Manoeuvres : cent pour cent (100 Z).
ARTICLE 90 : Matériel et entreprises

Le Titulaire devra utiliser, dans la plus large mesure compatible avec
la bonne marche de ses travaux, et pour autant que les prix, qualités et

délais de livraison demeureront comparables :

— du matériel, ou des matériaux produits en Tunisie ;

— les services d'entreprises ou sous-traitants de nationalité tunisienne,

ARTICLE 91 : Représentant agréé du Titulaire

Dans chaque centre d'opérations important, et au moins dans chaque Gouver-

norat intéressé, le Titulaire devra désigner un représentant de nationalité
tunisienne agréé par l'Autorité Concédante.

Ce représentant sera habilité à recevoir toute notification qui serait
faite au nom de l'Autorité Concédante, par les agents du Ministère de

l'Economie Nationale, ou par les autorités locales et concernant le

centre d'opérations dont il est chargé.
1} sera habilité à prendre les mesures d'exécution qui seraient de sa

compétence, suivant une consigne préalablement concertée entre l'Autorité
Concédante et Le Titulaire.

ARTICLE 92 : Défense Nationale ét Sécurité du Territoire

Le Titulaire sera tehu de se soumettre aux mesures générales prises par
les autorités civiles ou militaires et pour des raisons concernant la

Défense Nationale ou 1a Sécurite du Territoire de la République Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'application

de certaines clauses du présent Cahier des Charges et de la Convention à
laquelie celui-ci est annexé,

Néanmoins, les avantages permanents que confèrent au Titulaire le présent

Cahier des Charges et la Convention à laquelle celui-ci est annexé,

subsisteront et ne seront pas modifiés quant au fond.
D /
v

ess
|

OUT

Le Titulaire ne pourra soulever d'autres recours en indemnité à l'occasion
des décisions visées ci-dessus, que ceux qui seront ouverts par la légis-
lation en vigueur à toute entreprise tunisienne susceptible d'être frappée

par une mesure analogue.
ARTICLE 93 : Cas de force majeure
ESS 23 = T£ orce majeure

Le Titulaire n'aura paS$ contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement auxdites obligations.
est motivé Par un cas de force majeure. On entend par force majeure

tout acte-ou évènement imprévisible, irrésistible et inéépendant de la
volonté du Titulaire rendant momentanément impossible l'exécution de

ses obligations ou certaines d'entre elles.

Sont notamment réputés cas de force majeure, les retards qui résulteraient
de l'application de la législation tunisienne sur les eaux du domaine
public. De'tels retards n'ouvriront au Titulaire aucun droit à indemnité.
Toutefois, ils pourront lui ouvrir droit 3 prolongation de la validité

du Permis ou des concessions sur lesquels ils se seraient manifestés,

égale à la durée des retards. Les obligations du Titulaire, autres que
celles d'effectuer des paiements Prévus par les dispositions de la présente
Convention ‘et Cahier des Charges y annexé seront suspendues pendant le
temps durant lequel le Titulaire sera partiellement ou totalement empêché

de les exécuter ou entravé dans son action par un cas de force wajeure.

ARTICLE 94 : Dispositions particulières
= — TS

11 est convenu expressément que les périmètres élémentaires, tels
qu'ils résultent de la définition du tableau annexé au Décret du
ler janvier 1953 et visé par l'article 37 de ce dernier, seront con-
sidérés Somme correspondant à une superficie de quatre cents hectares
(400), notamment pour l'application des articles 5, 6, 7 et 2] äu

présent Cahier des Charges, relatifs aux réductions de surface auto-

matiques, pénales ou volentaires, 22e

Le délai de 1a mise en demeure du Titulaire en application de l'arti-
cle 78, paragraphe 2, ci-dessus, pour régulariser sa situation et qui
ne pourra être inférieur à six (6) mois, devra tenir compte du temps
raisonnablement nécessaire, eu égard aux circonstances, pour accomplir
les actes prévus.

Transport 3 l'exportation :

Pour le transport à l'exportation des minéraux du second groupe et
produits dérivés, le Titulaire pourra utiliser à sa discrétion tous
navires pétroliers, péniches, pontons de chargement et de décharge-
ment et autres systèmes de chargement et de déchargement de son choix,
qu'ils lui appartiennent ou qu'ils appartiennent à des tiers, étant
entendu cependant que si la République Tunisienne met à la disposition
du Titulaire des navires pétroliers ou des péniches qui lui appartien-
nent Ou qui appartiennent à une société à participation majoritaire

de l'Etat, qui fonctionnent sous son contrôle direct et qui soient

en état convenable, le Titulaire pourra être requis de les utiliser,

à condition qu'une telle utilisation n'en soit pas plus onéreuse pour
le Titulaire que l'utilisation de ses propres navires ou péniches ou
de ceux de tiers transporteurs maritimes qualifiés et étant entendu
également que si le Titulaire à recours à des tiers transporteurs
maritimes il devra, à conditions et à prix comparables, donner la

préférence à des navires battant pavillon tunisien.

Communication _d

Le Titulaire aura l'obligation de mettre à la disposition de l'Autorité
Concédante tous documents utiles pour la mise en oeuvre du contrôle
par l'Etat et notamment par les contrôleurs techniques et financiers,
des obligations souscrites par le Titulaire dans le présent Cahier

des Charges et dans la Convention à laqueile il est annexé,

Les dispositions des décrets du 13 décembre 1948 et du ler janvier 1953
qu'il y soit £ait spécifiquement ou non référence dens la Convention
ou le Cahier des Charges, ne s'appliqueront pas au Titulaire ou à ses
opérations en vertu des présentes, dans la mesure où lesdites disposi-
tions seraient contradictoires ou incompatibles avec les disposition:

KA

de cette Convention ou de ce Cahier des Charges.

j
{

tésident Directeur Général EN

- gs =

ARTICLE 95 : Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonoré des droits de timbre. 11 sera

enregistré au droit fixe aux frais du Titulaire.

ARTICLE 96 : Impression des textes

Le Titulaire devra remettre à l'Autorité Concédante, et quatre (4) mois
au plus tard après. la signature de 1a Convention. Cinquante (50) exemplaires
imprimés de ladite Convention, du Cahier des Charges et des pièces: y anne-

xées.

L'Autorité Concédante se réserve le droit de demander au Titulaire de lui

fournir d'autres exemplaires en supplément.

Il en sera de même pour tous les avenants et actes additionnels qui inter
viendraient ultérieurement et se référant à la présente Convention et au

présent Cahier des Charges.

Fait à Tunis en cinq (5) exemplaires

PNEV: EU RRERE

originaux,

Ministre del'Econome Nationale

sur 1'ENTREPRISE TUNISIENNE
POUR SPRINGFIELD OVERSEAS INC.
D'ACTIVITES PETROLIERES,

fu, gr : Of LA

Habib LAZ TUNIS 4 . Ÿ. R DEMERS
LOISTRE IN ! A
REGISTRE À Ë ic84 Président

Ë
- le Titulaire tranfèrera en Tunisie, des devises convertibles pour
leur conversion en Dinars afin de faire face à ses dépenses en

Dinars.

B - PHASE D'EXPLOITATION AVEC OÙ SANS POURSUITE DE L'EXPLORATION

Pour chacune de ses exportations d'hydrocarbures, le Titulaire est
autorisé à ne rapatrier en Tunisie que 50 % des produits de vente
et cela tant que le montant cumulé des profits nets retirés par lui
n'aura pas atteint 5 fois le montant cumulé de toutes les dépenses
relatives à la seule exploration à l'exclusion des dépenses de
développement, de production et d'exploitation ; 50 z seront con-
servés à l'étranger. Dès que cette condition est remplie, le pour-
centage de 50 7 qui sera conservé à l'étranger sera ramené à 40 Z

et les 60 % seront rapatriés.

Le Titulaire sera tenu de xapatrier un pourcentage plus élevé dans

le cas où les sommes rapatriées n'auront pas suffi à couvrir, la

totalité de ses paiements en Dinars.

En contrepartie de la présente dérogation, le Titulaire est exclu à
l'exception des transferts prévus à l'occasion des réaijustements
envisagés ci-dessous, du bénéfice de tous autres modes d'attribution
de devises pour lui-même, son personnel, ses contracteurs et ses

gous-contracteurs lesquels restent assujettis aux conditions du para—
graphe À ci-dessus.

T1 est entendu que le Titulaire reste autorisé à payer directement
sur $es propres disponibilités se trouvant à l'extérieur de la
Tunisie, sous réserve des dispositions suivantes, les dépenses de
développement, de production, d'exploitation et de continuation de
l'exploration :

_ le Titulaire s'engage à payer intégralement en Dinars en Tunisie,

les entreprises résidentes à titre permanent en Tunisie ;

- il pourra payer en devises étrangères, les entreprises étrangères
non-résidentes en Tunisie, spécialisées dans la recherche, le déve-

loppement, l' exploitation et la production des Er PL

1
2
3
4.
5
6

Pocmimr Die Owvm

î
î
1
1
1
1
î
3

PAR PS PS PSS RS PS RS re

Sem

&O Us F9 HO

SR PR EN PS PS Sn pa a

DENSEEES

370.764
374.784
374.786
376.786
376.790
378.790
378.796
380.796
380.798
386.798
386.800
354.800
354.802
396.602
396.804
398.804
398.806
402.806
403.808
404.608
404.810
406.810
406.812
408.812
408.818
416.816
416.822

432.812
432.802
428.802
428.800
430.800
430.794
428.794

1
4
!
!
!
5
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
;
!
1
!
:
!
!
!
!
!
!
!
!
!
!
!
1

384.766

376.776
378.776
376.375
372.780
370.780
370.782

i

EST SA UN Re SU ND RD Nu RE RD A A A A AU AUS A da AU A RD A D Le à LL

CRETE UT"
ile ons RES PRESS ces

| 10°30 7 Loco  Ÿ  nélov

L— |

PLAN DE POSITION
du permis Cap Bon

demandé par
L'entreprise tunisienne d'activités petrolières

et Springfield overseas, Inc.

L8Ù BE. Superfitie : 1920 km?

Echelle : 17500000

— |
Lil de

